 



Exhibit 10.1
Execution Copy
THIRD AMENDED AND RESTATED
SHAREHOLDERS AGREEMENT
By and Among
BROADVIEW NETWORKS HOLDINGS, INC.
And
THE STOCKHOLDERS NAMED HEREIN
Dated as of May 31, 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page  
 
                1.   Voting Rights     3  
 
  1.1   Board Representation     3  
 
  1.2   Committees     4  
 
  1.3   Vacancies; Removal     5  
 
  1.4   Cooperation     5  
 
  1.5   Non-transferability of Rights     5  
 
  1.6   Management Rights     6   2.   Restrictions     6   3.   Certain
Restrictions in Transfers     7  
 
  3.1   Certain Restrictions     7  
 
  3.2   Compliance with Securities Laws     7  
 
  3.3   Agreement to be Bound     8  
 
  3.4   Management Restrictions     8   4.   Right of First Offer     8   5.  
Tag Along Rights     11   6.   Selling Opportunity     13  
 
  6.1   Bring-Along Obligations     13  
 
  6.2   Exit Transactions     14   7.   Preemptive Rights     16   8.  
Maintenance of Insurance     18   9.   Registration Rights     18  
 
  9.1   Demand Registrations     18  
 
  9.2   Piggyback Registrations     19  
 
  9.3   Shelf Registration     21  
 
  9.4   Holdback Agreements     21  
 
  9.5   Registration Procedures     22  
 
  9.6   Registration Expenses     24  
 
  9.7   Indemnification     25  
 
  9.8   Participation in Underwritten Registrations     27  
 
  9.9   Current Public Information     28  
 
  9.10   Adjustment Affecting Registrable Securities     28  
 
  9.11   Form S-3 Registration     28  
 
  9.12   Non-transferability of Rights     29   10.   Financial Statements,
Reports, Etc.     29  
 
  10.1   Required Statements     29  
 
  10.2   Provision of Information     30  
 
  10.3   Confidentiality     30  
 
  10.4   Non-transferability of Rights     31   11.   Board Observers; Director
Expenses     31   12.   Legend     32   13.   Fair Market Value     33  

(i)



--------------------------------------------------------------------------------



 



                              Page  
 
                14.   Termination of Rights and Obligations     33   15.   Grant
of Proxy     34   16.   Specific Enforcement     34   17.   Stock Splits, Stock
Dividends, etc.     34   18.   Merger; Termination of Original Agreement     34
  19.   Manner of Voting     34   20.   Term     34   21.   Representations and
Warranties     34   22.   Certain Definitions     35   23.   Severability     44
  24.   Counterparts     44   25.   Notices     44   26.   Governing Law     45
  27.   Consent to Jurisdiction     45   28.   Assignees and Transferees; No
Third-Party Beneficiaries     46   29.   Survival of Representations and
Warranties     46   30.   Captions     46   31.   No Strict Construction     46
  32.   Entire Agreement; Amendments     46   33.   Waiver     47   34.  
Effectiveness     47  

(ii)



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
SHAREHOLDERS AGREEMENT
     THIS THIRD AMENDED AND RESTATED SHAREHOLDERS AGREEMENT, dated as of May 31,
2007 (this “Agreement”), by and among Broadview Networks Holdings, Inc., a
Delaware corporation (the “Company”), MCG Capital Corporation, a Delaware
corporation (collectively with any Affiliates to which it transfers Securities,
“MCG”), each of the Banks listed under the heading “THE BANKS” on the signature
page of this Agreement, (collectively with any Affiliates to which they transfer
Securities, the “Banks”), each of the persons listed under the heading “INITIAL
BROADVIEW PARTIES” and “BROADVIEW ADDITIONAL PARTIES” on the signature page of
this Agreement (collectively with any Affiliates to which they transfer
Securities the “Existing Broadview Stockholders”), each of the parties listed
under the heading “BRIDGECOM MANAGEMENT” on the signature page of this
Agreement, (collectively with any Affiliates to which they transfer Securities,
the “BridgeCom Management Stockholders”), each of the parties who receives
securities pursuant to the Management Incentive Plan (the “Management Incentive
Stockholders”), and each other Person which, in accordance with the terms
hereof, shall become a party to or be bound by the terms of this Agreement after
the date hereof (each such Person, together with MCG, the Banks, the Existing
Broadview Stockholders and the BridgeCom Management Stockholders, collectively,
the “Stockholders,” and individually, a “Stockholder”).
WITNESSETH:
     WHEREAS, reference is made to that certain Shareholders’ Agreement dated as
of July 7, 2000, as amended by Amendment No. 1 dated July 14, 2000, as amended
and restated on March 6, 2002, June 6, 2002, January 14, 2005, July 20, 2006 and
February 23, 2007 by and among the Company and each of the stockholders party
thereto (the “Original Agreement”);
     WHEREAS, the Company, MCG IH II, Inc., a Delaware corporation and a
subsidiary of MCG (“MCG HI”), BridgeCom Holdings, Inc., a Delaware corporation
and a Subsidiary of MCG (“BridgeCom”), and certain other parties named therein
entered into an Amended and Restated Agreement and Plan of Merger dated as of
November 22, 2004 (the “BridgeCom Merger Agreement”);
     WHEREAS, upon consummation of the merger contemplated by the BridgeCom
Merger Agreement (the “Merger”), MCG Capital Corporation received shares of the
12% Participating Series A Preferred Stock, par value $.01 per share, of the
Company (the “Series A Preferred Stock”) and shares of class A common stock, par
value $.01 per share, of the Company (the “Class A Common Stock”);
     WHEREAS, immediately prior to the Merger, all of the issued and outstanding
capital stock of the Company held by the Existing Broadview Stockholders was
reclassified and converted into shares of the 12% Participating Series B
Preferred Stock, par value $.01 per share, of the Company (the “Series B
Preferred Stock”) and shares of Class A Common Stock;
     WHEREAS, the BridgeCom Management Stockholders received shares of the
capital stock of the Company from MCG following the consummation of the merger
contemplated by

 



--------------------------------------------------------------------------------



 



the BridgeCom Merger Agreement (the “Merger”), which shares will revert back to
MCG, with respect to each BridgeCom Management Stockholder, if the employment of
such BridgeCom Management Stockholder shall terminate prior to the vesting of
such shares;
     WHEREAS, pursuant to a Subscription Agreement, dated as of January 14,
2005, by and among certain significant Existing Broadview Stockholders and the
Company, such significant Existing Broadview Stockholders, among other things,
subscribed for and purchased additional shares of Series B Preferred Stock and
Class A Common Stock;
     WHEREAS, pursuant to Subscription Agreements by and among the Company and
the Banks, the Banks acquired shares of Class A Common Stock;
     WHEREAS, in connection with the refinancing of the Company’s indebtedness
and recapitalization of the Company’s capital stock in connection with such
refinancing, MCG received shares of the 12% Participating Series A-1 Preferred
Stock, par value $.01 per share, of the Company (the “Series A-1 Preferred
Stock”) and shares of Class A Common Stock and holders of the Series B Preferred
Stock received shares of the 12% Participating Series B-1 Preferred Stock, par
value $.01 per share, of the Company (the “Series B-1 Preferred Stock”) and
shares of Class A Common Stock;
     WHEREAS, in connection with the adoption of the new management incentive
plan, approved February 9, 2007 (the “Management Incentive Plan”), pursuant to
which the Company issued and may issue from time to time shares of 12%
Participating Series C Preferred Stock, par value $.01 per share (the “Series C
Preferred Stock”) and options to purchase shares of Series C Preferred Stock,
the Company and the Stockholders wish to amend and restate the Original
Agreement in its entirety, which amendment and restatement shall be effective at
the Effective Time;
     WHEREAS, the Company, Eureka Acquisition Corporation, a Delaware
corporation, Eureka Broadband Corporation, a Delaware corporation (“Eureka”),
the significant stockholders of Eureka set forth therein and Jeffrey Ginsberg,
as agent of the stockholders of Eureka entered into an Agreement and Plan of
Merger, dated as of February 23, 2007 (the “Eureka Merger Agreement”); and
     WHEREAS, upon consummation of the merger contemplated by the Eureka Merger
Agreement (the “Eureka Merger”), the stockholders of Eureka received shares of
the Series B-1 Preferred Stock and shares of Class A Common Stock and warrants
to purchase Series B-1 Preferred Stock and Class A Common Stock.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

-2-



--------------------------------------------------------------------------------



 



     1. Voting Rights
          1.1 Board Representation.
               From and after the Effective Time, the Board shall consist of
eight directors or such number as may be approved by the Board, subject to
Section 1.1(e), Section 2(a)(iv) and Section 6.2(c).
               (a) Prior to a Qualifying IPO, MCG shall have the right to
designate four persons to serve on the Board (such members, the “MCG
Directors”). MCG’s initial designees shall be Steven F. Tunney, B. Hagen
Saville, Samuel G. Rubenstein, and John S. Patton, Jr. For the purposes of
Section 1.3 below, “MCG Directors” shall also include any directors designated
by MCG pursuant to Section 1.1(e) below.
               (b) Prior to a Qualifying IPO, Baker Communications Fund, L.P.
and Baker Communications Fund II (QP), L.P. (collectively, “Baker”) shall have
the right to designate two persons to serve on the Board (such members, the
“Baker Directors”). Baker’s initial designees shall be David C. Ruberg and
Robert M. Manning. For the purposes of Section 1.3 below, “Baker Directors”
shall also include any directors designated by Baker pursuant to Section 1.1(e)
below.
               (c) Prior to a Qualifying IPO, New Enterprise Associates VII,
Limited Partnership, New Enterprise Associates 9, Limited Partnership, New
Enterprise Associates 10, Limited Partnership, NEA Presidents’ Fund, L.P. and
NEA Ventures 1998, L.P. (collectively, “NEA”) shall have the right to designate
one person to serve on the Board (such member, the “NEA Director”). NEA’s
initial designee shall be Peter Barris. For the purposes of Section 1.3 below,
“NEA Director” shall also include any directors designated by NEA pursuant to
Section 1.1(e) below.
               (d) Prior to a Qualifying IPO, the Eureka Holders shall have the
right to designate one person to serve on the Board (such member, the “Eureka
Director”). The Eureka Holders’ initial designee shall be Raul K. Martynek. For
the purposes of Section 1.3 below, “Eureka Director” shall also include any
directors designated by the Eureka Holders pursuant to Section 1.1(e) below.
               (e) If an Exit Transaction has not been consummated by the
Company within six (6) months from and after the date of receipt of an Exit
Transaction Exercise Notice as provided in Section 6.2(a) below, then the number
of directors comprising the Board shall be increased by three and the Board
shall consist of eleven directors which shall be designated as follows: MCG
shall have the right to designate four directors to serve on the Board, Baker
shall have the right to designate two directors to serve on the board, NEA shall
have the right to designate one director to serve on the Board, the Eureka
Holders shall have the right to designate one director to serve on the Board,
and MCG, Baker, NEA and the Eureka Holders shall jointly select the remaining
three designees to the board (such designees, the “Joint Directors”). In the
event, MCG, Baker, NEA and the Eureka Holders are unable to agree on three Joint
Directors, MCG shall select one director and Baker, NEA and the Eureka Holders
shall jointly select one director, each of whom shall have significant
experience in the telecommunications industry and

-3-



--------------------------------------------------------------------------------



 



shall be Independent of each of MCG, Baker, NEA and the Eureka Holders (each a
“Designated Independent Director”). The two Designated Independent Directors
shall jointly select a third director (the “Third Independent Director” and
together with each Designated Independent Director, the “Independent
Directors”), who shall have significant experience in the telecommunications
industry and shall be Independent of each of MCG, Baker, NEA and the Eureka
Holders. If the two Designated Independent Directors are unable to agree on such
Third Independent Director, each of the Designated Independent Directors shall
name one potential nominee to be the Third Independent Director, each of whom
shall have significant experience in the telecommunications industry and shall
be Independent of each of MCG, NEA and Baker, and the Third Independent Director
shall be selected by lot by the Chairman of the Board from the two nominees of
the Designated Independent Directors.
               (f) Each Stockholder shall vote all of its shares entitled to
vote, for members of the Board and shall take all other necessary or desirable
actions within his or its control (including, without limitation, attending all
meetings in person or by proxy for purposes of obtaining a quorum and executing
all written consents in lieu of meetings, as applicable), and the Company shall
take all necessary and desirable actions within its control (including, without
limitation, calling special Board and stockholder meetings), to effectuate the
provisions of this Section 1 including, but not limited to, the election of the
MCG Directors, the Baker Directors, the NEA Director, the Eureka Director and
the Joint Directors.
               (g) The parties shall take all reasonable steps necessary to
ensure that the boards of directors of any Subsidiaries of the Company will have
the same directors as the Board.
               (h) MCG shall have the right to appoint the Chairman of the Board
at any and all meetings of the Board of Directors, and except following an
increase in Board members pursuant to Section 1.1(e) above, in the event of any
deadlock or impasse in the voting of the members of the Board of Directors, such
deadlock or impasse shall be resolved by the Chairman of the Board.
          1.2 Committees.
               (a) The Company shall take all actions necessary to cause (i) to
the extent designated by MCG, at least two MCG Directors, and (ii) to the extent
designated by Baker, one Baker Director to be appointed to each committee of the
Board; provided, however, that the Compensation Committee of the Board shall at
all times be comprised of at least one Director nominated by the holders of the
Series A Preferred Stock and one Director nominated by the holders of the
Series B Preferred Stock, and shall initially be comprised of Steven F. Tunney
and David C. Ruberg, subject to their replacement from time to time with
alternative Directors nominated by the holders of the Series A Preferred Stock
and Series B Preferred Stock, respectively.
               (b) If any MCG Director serving on any committee of the Board
shall cease for any reason to serve as a member of, or shall otherwise be unable
to fulfill his duties on, any such committee, he or she shall be succeeded by
another Person designated by MCG. If any Baker Director serving on any committee
of the Board shall cease for any reason to serve as a

-4-



--------------------------------------------------------------------------------



 



member of, or shall otherwise be unable to fulfill his duties on, any such
committee he or she shall be succeeded by another Person designated by Baker.
          1.3 Vacancies; Removal.
               (a) Subject to Section 1.3(b), each MCG Director, each Baker
Director, the NEA Director, the Eureka Director and each Joint Director shall
hold his office until his death or until his successor shall have been duly
elected and qualified. If any MCG Director shall cease to serve as a director of
the Company for any reason, the vacancy resulting thereby shall be filled by
another Person designated by MCG. If any of the Baker Directors shall cease to
serve as a director of the Company for any reason, the vacancy resulting thereby
shall be filled by another Person designated by Baker. If the NEA Director shall
cease to serve as a director of the Company for any reason, the vacancy
resulting thereby shall be filled by another Person designated by NEA. If the
Eureka Director shall cease to serve as a director of the Company for any
reason, the vacancy resulting thereby shall be filled by another Person
designated by the Eureka Holders. If any of the Joint Directors shall cease to
serve as a director of the Company for any reason, the vacancy resulting thereby
shall be filled in accordance with the procedure for designating Joint Directors
set forth in Section 1.1(e) hereof.
               (b) None of the MCG Directors, the Baker Directors, the NEA
Director, the Eureka Director nor the Joint Directors shall be removed from
office without the consent of MCG, Baker, NEA or the Eureka Holders, as
applicable. Any MCG Director shall be removed from office at any time, with or
without cause, at the request of MCG; any Baker Director shall be removed from
office at any time, with or without cause, at the request of Baker; any NEA
Director shall be removed from office at any time, with or without cause, at the
request of NEA; any Eureka Director shall be removed from office at any time,
with or without cause, at the request of the Eureka Holders and any Joint
Director shall be removed from office at any time, with or without cause, at the
joint request of MCG, Baker, NEA and the Eureka Holders.
          1.4 Cooperation.
               Each Stockholder shall vote all of its Securities and shall take
all other necessary or desirable actions within his or its control (including,
without limitation, attending all meetings in person or by proxy for purposes of
obtaining a quorum and executing all written consents in lieu of meetings, as
applicable), and the Company shall take all necessary and desirable actions
within its control (including, without limitation, calling special Board and
stockholder meetings), to effectuate the provisions of this Section 1.
          1.5 Non-transferability of Rights.
               Notwithstanding anything to the contrary contained herein, the
rights granted to MCG, Baker and NEA under Sections 1.1-1.4 are
non-transferable, other than to their respective Affiliates in connection with a
Transfer of Securities by such parties to such Affiliates.

-5-



--------------------------------------------------------------------------------



 



          1.6 Management Rights.
               The Company and each of the Stockholders acknowledge that the
provisions of this Agreement, including this Section 1, are intended, among
other things, to provide MCG, Baker, NEA and the Eureka Holders with
“contractual management rights” within the meaning of the Employee Retirement
Income Security Act of 1974, as amended, and the regulations promulgated
thereunder.
     2. Restrictions.
          (a) The Company shall not take the actions listed in (i) through
(iv) below, directly or indirectly, without the prior written approval of at
least a majority of the then outstanding shares of capital stock held by the
holders of the Series A Preferred Stock and the Series A-1 Preferred Stock (the
“Series A/A-1 Holders”) and at least eight (8%) of the then outstanding shares
of capital stock held by the holders of the Series B Preferred Stock and the
Series B-1 Preferred Stock (the “Series B/B-1 Holders”):
               (i) merge with or into any Person or sell or transfer all or a
substantial portion of its assets to another Person, or enter into any similar
business combination transaction or effect any transaction or series of
transactions in each case (i) after which either the Company is not the
surviving entity or the holders of a majority of the capital stock of the
Company prior to the transaction or series of transactions do not control or
otherwise constitute a majority in interest of the surviving entity and (ii) if
such transaction or series of transactions is based on an implied total equity
value of the Company, such implied total equity value is less than $227,500,000;
               (ii) incur Funded Debt in excess of the amounts permitted under
the Indenture and the Revolving Credit Facility as such Indenture and Revolving
Credit Facility exist immediately following the Effective Time or such higher
amounts permitted under the Indenture and the Revolving Credit Facility that may
be or were in effect subsequent to the Effective Time of this Agreement,
provided that such Indenture and Revolving Credit Facility was approved by the
procedure set forth in this Section 2(a), or refinance or restructure the
Company’s outstanding Funded Debt under the Indenture and Revolving Credit
Facility; provided that for the avoidance of doubt, the execution of the
Revolving Credit Facility and the consummation of the Note Offering are
expressly permitted by the parties hereto;
               (iii) designate, authorize, issue or otherwise create new
Securities that are senior to or pari passu with the powers, preferences, or
rights of the Series A Preferred Stock, Series A-1 Preferred Stock, Series B
Preferred Stock, Series B-1 Preferred Stock or Series C Preferred Stock,
including issuing additional Series A Preferred Stock, Series A-1 Preferred
Stock, Series B Preferred Stock, Series B-1 Preferred Stock or Series C
Preferred Stock; provided, however, that no issuances of Series C Preferred
Stock pursuant to the Management Incentive Plan or issuances of Series C
Preferred Stock pursuant to the exercise of options granted under the Management
Incentive Plan shall be subject to the restrictions set forth in this Section 2;
and
               (iv) change the number of directors of the Company’s Board.

-6-



--------------------------------------------------------------------------------



 



          (b) The Company shall not enter into any transaction or series of
transactions with an Affiliate having an aggregate value or providing for
aggregate annual payments greater than $25,000 without the prior written
approval of at least a majority of the then outstanding shares of capital stock
held by the Series A/A-1 Holders and at least a majority of the then outstanding
shares of capital stock held by the Series B/B-1 Holders. Notwithstanding the
foregoing, the restrictions set forth in this Section 2(b) shall not apply to
(i) the rights provided to the parties in this Agreement and (ii) the provisions
of the Company’s Tenth Amended and Restated Certificate of Incorporation or in
the Company’s Amended and Restated Bylaws, as amended from time to time,
provided that any amendment to such documents that would permit an affiliate
transaction would be subject to this Section 2(b).
          (c) The Series A/A-1 Holders’ rights under this Section 2 shall
terminate if the Series A/A-1 Holders as of the date hereof Transfer
seventy-five percent (75%) or more of such holders’ voting power in the
Securities to any other Person or Persons other than one or more Permitted
Transferees, and the Series B/B-1 Holders’ rights under this Section 2 shall
terminate if the Series B/B-1 Holders as of the date hereof Transfer
seventy-five percent (75%) or more of such holders’ voting power in the
Securities to any other Person or Persons other than one or more Permitted
Transferees.
          (d) The Company’s Amended and Restated Bylaws, as amended from time to
time, may be amended, supplemented or repealed and/or new, revised or restated
bylaws may be adopted (a) by action of the stockholders entitled to vote thereon
at any annual or special meeting of stockholders or (b) if the Certificate of
Incorporation so provides, by action of the Board of Directors at a regular or
special meeting thereof. Any bylaw made by the Board of Directors may be
amended, supplemented or repealed by action of the stockholders at any annual or
special meeting of stockholders. Provided, however, that the affirmative vote of
the Series A/A-1 Holders shall be required in order to amend, supplement,
repeal, revise, restate or otherwise modify Article III Section 18 thereof.
     3. Certain Restrictions in Transfers.
          3.1 Certain Restrictions.
               No Stockholder shall Transfer Securities to any Person (any
Person in whose favor a Transfer of Securities is made, and all subsequent
transferees of any such Person, regardless of the method of Transfer, the
“Transferees” and individually a “Transferee”) without first complying with this
Section 3 and, except with respect to a Transfer to a Permitted Transferee, with
Sections 4, 5, and 6, if applicable. Notwithstanding the foregoing, no
Stockholder shall be permitted to Transfer Securities to a Competitor.
          3.2 Compliance with Securities Laws.
               Notwithstanding anything to the contrary contained herein, no
Stockholder shall Transfer any Securities, and the Company shall not reflect on
its books any Transfer of Securities, unless (a) the Transfer is pursuant to an
effective registration statement under the Securities Act and under any
applicable state securities or blue sky laws or (b) such Stockholder shall have
furnished the Company with evidence reasonably satisfactory to the Company that
no

-7-



--------------------------------------------------------------------------------



 



such registration is required because of the availability of an exemption from
registration under the Securities Act and under applicable state securities or
blue sky laws. The Company may request a written opinion of counsel of
recognized standing to the effect set forth in clause (b) of the preceding
sentence to satisfy the requirements of such clause.
          3.3 Agreement to be Bound.
               (a) No Transfer of Securities shall be effective and the Company
shall not reflect on its books any Transfer of Securities unless (i) any
certificates representing such Securities issued to the Transferee bear the
legends provided in Section 12, if required by such section, (ii) the Transferee
has executed and delivered to the Company, as a condition precedent to such
Transfer, an instrument reasonably satisfactory in form and substance to the
Company confirming that the Transferee agrees to be bound by the terms of this
Agreement. In addition, in the event of a proposed Transfer to a Permitted
Transferee, the transferring party shall submit to the Company such evidence as
the Company may reasonably request to demonstrate that such Transfer is to a
Permitted Transferee.
               (b) Any Transfer of Securities not permitted by the provisions of
this Agreement shall be null and void ab initio and the Company shall not
reflect on its books any Transfer of Securities except in accordance with this
Agreement.
          3.4 Management Restrictions.
               In addition to the restrictions set forth in Section 3.1-3.3
above, notwithstanding the definition of “Permitted Transferees”, until
following the consummation of a Qualifying IPO, each Management Stockholder
shall be prohibited from effecting Transfers of more than fifty percent (50%) of
his Securities in the aggregate, (i) to such Stockholder’s Relatives or (ii) to
or among a trust of which there are no principal beneficiaries other than such
Stockholder and one or more Relatives of such Stockholder, unless approved by
the Board.
     4. Right of First Offer.
          If any Stockholder proposes to sell (the “Selling Stockholder”) any
Securities, other than a sale to a Permitted Transferee, the Selling Stockholder
shall first offer such Securities to the Significant Stockholders (other than
such Stockholder) (the “Non-Selling Significant Stockholders”) and to the
Company upon the following terms:
          (a) The Selling Stockholder shall give the Non-Selling Significant
Stockholders and the Company prompt written notice (the “Notice of Intent”) of
its intent to sell such Securities, which notice shall include the number of
Securities proposed to be Transferred (the “Offered Securities”), the price and
other proposed terms (which shall not be inconsistent with the terms of this
Agreement) on which the Selling Stockholder proposes to Transfer the Offered
Securities, which may provide that it may be accepted by the Company and the
Non-Selling Significant Stockholders (in the aggregate) on an all or nothing
basis (an “All or Nothing Sale”).
          (b) The Company and the Non-Selling Significant Stockholders shall
have the exclusive right for a period of thirty (30) business days from the date
on which the Notice of

-8-



--------------------------------------------------------------------------------



 



Intent was given (the “Exclusivity Period”) to make a firm offer to purchase all
or a portion of such Offered Securities at the purchase price and terms stated
in the Notice of Intent.
          (c) The Company shall have the first priority to accept all or any
portion of the Offered Securities at the purchase price and on the terms stated
in the Notice of Intent in respect of any such purchase during the first ten
(10) business days of the Exclusivity Period (the “Company Acceptance Period”).
Such acceptance shall be made by delivering a written notice to the Selling
Stockholder and each of the Non-Selling Significant Stockholders within the
Company Acceptance Period. Notwithstanding the foregoing, (i) if the Selling
Stockholder is a current or former Company employee whose employment commenced
prior to the date of the Merger, then the holders of the Series B Preferred
Stock and the Series B-1 Preferred Stock shall have the first priority to accept
all or any portion of the Offered Securities at the purchase price and on the
terms stated in the Notice of Intent in respect of any such purchase, and in
such event, the terms of Section 4(d) shall apply to the holders of Series B
Preferred Stock and the Series B-1 Preferred Stock as though the Company
rejected or failed to accept all the Offered Securities and thereafter if the
holders of Series B Preferred Stock and the Series B-1 Preferred Stock do not
purchase all such Offered Securities, Section 4(c) and 4(d) shall operate in
accordance with their terms and the Company shall have the next priority to
purchase such Offered Securities, and (ii) if the Selling Stockholder is a
current or former BridgeCom employee whose employment commenced prior to the
date of the Merger (a “BridgeCom Employee”), then the holders of the Series A
Preferred Stock and the Series A-1 Preferred Stock shall have the first priority
to accept all or any portion of the Offered Securities at the purchase price and
on the terms stated in the Notice of Intent in respect of any such purchase, and
in such event, the terms of Section 4(d) shall apply to the holders of Series A
Preferred Stock and the Series A-1 Preferred Stock as though the Company
rejected or failed to accept all the Offered Securities and thereafter if the
holders of Series A Preferred Stock and the Series A-1 Preferred Stock do not
purchase all such Offered Securities, Section 4(c) and 4(d) shall operate in
accordance with their terms and the Company shall have the next priority to
purchase such Offered Securities.
          (d) If the Company does not accept all or any portion of the Offered
Securities by the expiration of the Company Acceptance Period, then (i) the
Company is required to notify in writing the Selling Stockholder and each of the
Non-Selling Significant Stockholders of its rejection or failure to accept all
or any portion of the Offered Securities and (ii) upon the earlier of the
expiration of (A) the Company Acceptance Period or (B) the giving of such
written notice of rejection or failure to accept all or any portion of the
Offered Securities, each Non-Selling Significant Stockholder who is a Preferred
Stockholder (each a “Non-Selling Preferred Significant Stockholder”) who is
willing to purchase all or any portion of the Offered Securities shall have the
right and option for a period of ten (10) days after the end of the Company
Acceptance Period (the “Preferred Acceptance Period”), to accept all or any
portion of the Offered Securities so offered and not accepted by the Company
(the “Company Refused Securities”) at the purchase price and on the terms stated
in the Notice of Intent, provided, however, that, if the Notice of Intent
contemplated an All or Nothing Sale, the Non-Selling Preferred Significant
Stockholders, in the aggregate, may only accept, during the Preferred Acceptance
Period, all, but not less than all, of the Offered Securities, at the purchase
price and on the terms stated in the Notice of Intent. Each Non-Selling
Preferred Significant Stockholder shall accept all or any portion of the Offered
Securities by delivering written notice to the Company and the Selling
Stockholder specifying the maximum number of shares such Non-

-9-



--------------------------------------------------------------------------------



 



Selling Preferred Significant Stockholder will purchase (the “Preferred Offer
Securities”). If, upon the expiration of the Preferred Acceptance Period, the
aggregate amount of the Preferred Offer Securities exceeds the amount of Company
Refused Securities, the Company Refused Securities shall be allocated among the
Non-Selling Preferred Significant Stockholders as follows: (i) First, each
Non-Selling Preferred Significant Stockholder shall be entitled to purchase no
more than its Proportionate Percentage of the Company Refused Securities;
(ii) Second, if any amount of Company Refused Securities has not been allocated
for purchase pursuant to (i) above (the “Preferred Remaining Securities”), each
Non-Selling Preferred Significant Stockholder (an “Oversubscribed Preferred
Stockholder”) which had offered to purchase an amount of Company Refused
Securities in excess of the amount of Securities allocated for purchase to it in
accordance with previous allocations of such shares of Company Refused
Securities, shall be entitled to purchase an amount of Preferred Remaining
Securities equal to no more than its Proportionate Percentage (treating only
Oversubscribed Preferred Stockholders as Non-Selling Significant Preferred
Stockholders for these purposes) of the Preferred Remaining Securities; and
(iii) Third, the process set forth in (ii) above shall be repeated with respect
to any amounts of Company Refused Securities not allocated for purchase until
all shares of Company Refused Securities are allocated for purchase; provided
that no Non-Selling Preferred Significant Stockholder shall be allocated
Securities in excess of such Non-Selling Preferred Significant Stockholder’s
Preferred Offer Securities.
          (e) If the Non-Selling Preferred Significant Stockholders do not
accept all or any portion of the Offered Securities by the expiration of the
Preferred Acceptance Period, then (i) each Non-Selling Preferred Stockholder is
required to notify in writing the Selling Stockholder and each of the
Non-Selling Significant Stockholders of the Non-Selling Preferred Significant
Stockholder’s rejection or failure to accept all or any portion of the Offered
Securities and (ii) upon the earlier of the expiration of (A) the Preferred
Acceptance Period or (B) the giving of such written notice of rejection or
failure to accept all or any portion of the Offered Securities, each Non-Selling
Significant Stockholder who is not a Preferred Stockholder (each a “Remaining
Non-Selling Significant Stockholder”) who is willing to purchase all or any
portion of the Offered Securities shall have the right and option until the end
of the Exclusivity Period, to accept all or any portion of the Offered
Securities so offered and not accepted by the Non-Selling Preferred Significant
Stockholders (the “Preferred Refused Securities”) at the purchase price and on
the terms stated in the Notice of Intent, provided, however, that, if the Notice
of Intent contemplated an All or Nothing Sale, the Remaining Non-Selling
Significant Stockholders, in the aggregate, may only accept, during the
Exclusivity Period, all, but not less than all, of the Offered Securities, at
the purchase price and on the terms stated in the Notice of Intent. Each
Remaining Non-Selling Significant Stockholder shall accept all or any portion of
the Offered Securities by delivering written notice to the Company and the
Selling Stockholder specifying the maximum number of shares such Remaining
Non-Selling Significant Stockholder will purchase (the “Offer Securities”). If,
upon the expiration of the Exclusivity Period, the aggregate amount of the Offer
Securities exceeds the amount of Preferred Refused Securities, the Preferred
Refused Securities shall be allocated among the Remaining Non-Selling
Significant Stockholders as follows: (i) First, each Remaining Non-Selling
Significant Stockholder shall be entitled to purchase no more than its
Proportionate Percentage of the Preferred Refused Securities; (ii) Second, if
any amount of Preferred Refused Securities has not been allocated for purchase
pursuant to (i) above (the “Remaining Securities”), each Remaining Non-Selling
Significant Stockholder (an “Oversubscribed Stockholder”) which had offered to
purchase an amount of

-10-



--------------------------------------------------------------------------------



 



Preferred Refused Securities in excess of the amount of Securities allocated for
purchase to it in accordance with previous allocations of such shares of
Preferred Refused Securities, shall be entitled to purchase an amount of
Remaining Securities equal to no more than its Proportionate Percentage
(treating only Oversubscribed Stockholders as Remaining Non-Selling Significant
Stockholders for these purposes) of the Remaining Securities; and (iii) Third,
the process set forth in (ii) above shall be repeated with respect to any
amounts of Preferred Refused Securities not allocated for purchase until all
shares of Preferred Refused Securities are allocated for purchase; provided that
no Remaining Non-Selling Significant Stockholder shall be allocated Securities
in excess of such Remaining Non-Selling Significant Stockholder’s Offer
Securities.
          (f) If effective acceptance shall not have been received pursuant to
Sections 4(a)-4(e) above with respect to all of the Offered Securities, and the
Selling Stockholder receives an offer from a third party for the Offered
Securities on terms and conditions that it deems acceptable (but at a price not
less than the price and on terms not more favorable to the purchaser thereof
than the price and terms stated in the Notice of Intent), the Selling
Stockholder may sell the Offered Securities to such third party, provided that
such sale takes place within one hundred and twenty (120) days after the
expiration of the Exclusivity Period (the “Sale Period”). To the extent the
Selling Stockholder Transfers all or any portion of the Offered Securities
during the Sale Period, the Selling Stockholder shall promptly notify the
Company, and the Company shall promptly notify the Non-Selling Significant
Stockholders, as to (i) the number of Securities, if any, that the Selling
Stockholder then owns, (ii) the number of Securities that the Selling
Stockholder has Transferred, (iii) the terms of such Transfer and (iv) the name
of the owner(s) of any Securities Transferred. If no such sale occurs during the
Sale Period, any attempted sale of such Securities shall be subject to the right
of first offer by the Non-Selling Significant Stockholders set forth in this
Section 4.
          (g) All Transfers of Offered Securities to the Company and/or the
Non-Selling Significant Stockholders subject to this Section 4 shall be
consummated contemporaneously at the principal offices of the Company on the
later of (i) a mutually satisfactory business day within 15 days after the
expiration of the Exclusivity Period or (ii) the fifth business day following
the expiration or termination of all waiting periods under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (“HSR”), applicable to such
Transfer, or at such other time and/or place as the parties to the Transfer may
agree. The certificates or other instruments evidencing such Offered Securities
shall be duly endorsed for transfer and delivered on such closing date against
payment of the purchase price for such Offered Securities, together with all
other documents which are necessary to effect such Transfer.
          (h) The requirements of this Section 4 shall not apply to (i) any
Transfer to which compliance with this Section 4 is waived in accordance with
Section 33 of this Agreement or (ii) any Transfer pursuant to Section 6.1 or 6.2
of this Agreement.
     5. Tag Along Rights.
          After complying with the terms of Section 4 of this Agreement, if any
Stockholder or Stockholders acting together or pursuant to a common plan,
understanding, or arrangement (individually or collectively the “Selling Group”)
propose to Transfer, in one transaction or in a series of related transactions
(a “Tag Along Sale”), any Securities Beneficially

-11-



--------------------------------------------------------------------------------



 



Owned by such Selling Group to any third party (other than the Company), and as
a result thereof the Selling Group would have Transferred in the aggregate
Securities (including all prior sales of Securities by the Selling Group and its
Affiliates) representing 2.3% or more of the then issued and outstanding shares
of voting capital stock of the Company, the Non-Selling Significant Stockholders
shall have the right to participate in such Tag Along Sale on the following
terms; provided that solely for purposes of this Section 5, each of NTFC,
Wachovia and CVC shall be deemed to be a Non-Selling Significant Stockholder:
          (a) The Selling Group shall give the Non-Selling Significant
Stockholders not less than thirty (30) days written notice (a “Sale Notice”) of
its intention, describing the price offered, all other material terms and
conditions of the Tag Along Sale and, if the consideration payable pursuant to
the Tag Along Sale consists in whole or in part of consideration other than
cash, such information relating to such other consideration as the Non-Selling
Significant Stockholders may reasonably request and which is available to the
Selling Group;
          (b) In connection with any Tag Along Sale, each Non-Selling
Significant Stockholder shall have the right, in its sole discretion, to sell,
for the same price per share being paid to, and otherwise on the same terms and
conditions as, the Selling Group, its Proportionate Percentage of the aggregate
amount of Securities being sold in the Tag Along Sale;
          (c) The Non-Selling Significant Stockholders must exercise their “tag
along” rights by giving written notice to the Selling Group within thirty
(30) days of the delivery of a Sale Notice (the “Section 5 Acceptance Period”),
specifying the number of Securities that such Non-Selling Significant
Stockholder desires to include in the Tag Along Sale; and
          (d) All Transfers of Securities pursuant to this Section 5 shall be
consummated contemporaneously at the principal offices of the Company on the
later of (i) a mutually satisfactory business day within 15 days after the
expiration of the Section 5 Acceptance Period or (ii) the fifth business day
following the expiration or termination of all waiting periods under HSR,
applicable to such Transfer, or at such other time and/or place as the parties
to the Transfer may agree. The certificates or other instruments evidencing such
Securities shall be duly endorsed for transfer and delivered on such closing
date against payment of the purchase price for the number of Securities to be
sold by each Non-Selling Significant Stockholder, together with all other
documents which are necessary in order to effect such Tag Along Sale. No party
to this Agreement shall Transfer any of its Securities to any prospective
Transferee if such prospective Transferee declines to allow a Non-Selling
Significant Stockholder to participate in a Tag Along Sale.
          (e) Notwithstanding any other provision of this Agreement, the
provisions of this Section 5 shall not apply to (i) a Transfer to a Permitted
Transferee or the Company or to the Non-Selling Significant Stockholders
pursuant to Section 4 of this Agreement or (ii) any Transfer to which compliance
with this Section 5 is waived in accordance with Section 33 of this Agreement.

-12-



--------------------------------------------------------------------------------



 



     6. Selling Opportunity.
          6.1 Bring-Along Obligations.
          (a) Except for a Transfer to a Permitted Transferee, if any
Stockholder or any Stockholders representing more than 50% of the voting power
of the capital stock of the Company, (“Exiting Stockholders”), acting together
or pursuant to a common plan, understanding, or arrangement (i) enter into an
agreement to Transfer to any Person or Group, in a bona fide arms-length
transaction, all of the Securities Beneficially Owned by such Stockholder,
(ii) request that the Company consolidate or merge with any Person (in a
consolidation or merger in which stockholders of the Company receive cash or
securities of any other Person upon such consolidation or merger) or (iii)
request that the Company sell all or substantially all of the assets of the
Company, to a Person (the Person or Group referred to in clause (i), clause
(ii) or clause (iii) being referred to herein as “Exit Transferees” and any of
the transactions referred to in clause (i), clause (ii) or clause (iii) being
referred to herein as an “Exit Transfer”), then, subject to the terms of this
Section 6.1, such Exiting Stockholders may elect to require that each of the
other Stockholders (each, a “Bring-Along Stockholder”) Transfer to such Exit
Transferees all of the Securities Beneficially Owned by such Bring-Along
Stockholders, on the same terms and conditions as those applicable to the
Exiting Stockholders (in the case of clause (i) of this Section 6.1(a)) and/or
that each Bring-Along Stockholder vote (or consent in writing, as the case may
be) in favor of the merger or consolidation or sale of assets (in the case of
clause (ii) or (iii) of this Section 6.1(a)), and that such Stockholder shall in
all other respects support the transaction contemplated by the Exit Transfer,
provided, however, (i) that any proposed Exit Transfer shall be subject to the
restrictions set forth in Section 2(a)(i) and Section 2(b) hereof and (ii) that
the terms and conditions of the Exit Transfer shall give effect to the Series A
Liquidation Preference, the Series A-1 Liquidation Preference, the Series B
Liquidation Preference, the Series B-1 Liquidation Preference, the Series C
Liquidation Preference, the Series A Absolute Liquidation Preference, the
Series A-1 Absolute Liquidation Preference, the Series B Absolute Liquidation
Preference and the Series B-1 Absolute Liquidation Preference as defined and set
forth in the Certificate of Incorporation, as the case may be, of Exiting
Stockholders and Bring-Along Stockholders. Notwithstanding any other provision
of this Agreement, the provisions of this Section 6 shall not apply to any
Transfer of Securities in a public offering.
          (b) The Exiting Stockholders shall exercise the rights in
Section 6.1(a) by providing to each Bring-Along Stockholder written notice of
any Exit Transfer (the “Bring-Along Notice”), setting forth the terms of the
proposed Exit Transfer and the proposed closing date.
          (c) If any transaction undertaken pursuant to this Section 6.1
involves entering into any negotiation or transaction for which Rule 506 under
the Securities Act (or any similar rule then in effect) promulgated by the
Securities and Exchange Commission (the “SEC”) may be available with respect to
such negotiation or transaction (including a merger, consolidation or other
reorganization), those Stockholders involved in such transaction who are not
“accredited investors” (as such term is defined in Rule 501 under the Securities
Act) (the “Unaccredited Stockholders”) shall, at the request of the Company or
the Exiting Stockholders, appoint one “purchaser representative” (as such term
is defined in Rule 501 under the Securities

-13-



--------------------------------------------------------------------------------



 



Act (or any similar rule then in effect)) for all such Unaccredited Stockholders
reasonably acceptable to the Company. The Company shall first propose a
purchaser representative to the Unaccredited Stockholders. If holders of a
majority of the Securities held by the Unaccredited Stockholders do not approve
the purchaser representative designated by the Company, such holders shall
appoint one purchaser representative to represent all Unaccredited Stockholders,
subject to the approval of the Company (which approval shall not be unreasonably
withheld). The Company shall be responsible for the reasonable fees of the
purchaser representative so appointed.
          (d) All Transfers pursuant to Section 6.1(a) above shall be
consummated contemporaneously at the principal offices of the Company on the
later of (i) a business day not less than fifteen (15) or more than sixty
(60) days after the Bring-Along Notice is delivered to Stockholders or (ii) the
fifth business day following the expiration or termination of all waiting
periods under HSR applicable to such Transfer, or at such other time or place as
the parties may agree. The certificates or other instruments evidencing the
Securities Transferred pursuant to the Exit Transfer shall be duly endorsed for
transfer, and delivered on such closing date against payment for the purchase
price of such Securities, together with all other documents which are necessary
to effect such Transfer.
          (e) All Bring-Along Stockholders shall execute and deliver any
documents reasonably requested by the Exiting Stockholders, including, but not
limited to, any agreement containing indemnification obligations (which shall be
several and not joint obligations) on the part of the Exiting Stockholders and
Bring-Along Stockholders, and shall be liable for their pro rata share of the
reasonable costs and expenses incurred in connection with the Exit Transfer by
the Exiting Stockholders. In addition, the Bring-Along Stockholders shall not
exercise any rights of appraisal or dissenters rights that such Stockholder may
have (whether under applicable law or otherwise) or could potentially have or
acquire in connection with any Exit Transfer or any other proposal that is
necessary or desirable to consummate the Exit Transfer.
          (f) Notwithstanding anything to the contrary contained herein, (i) any
Transfer of Securities effected as an Exit Transfer shall be exempt from the
provisions of Section 4 hereof; (ii) no Exiting Stockholder shall be entitled to
receive a control premium or an extra or special benefit not shared on a pro
rata basis by all other holders of Securities (excluding any preferential rights
of any Security expressly set forth in the Certificate of Incorporation) with
respect to such Exiting Stockholder’s shares; and (iii) the provisions of this
Section 6.1 shall terminate immediately upon receipt by the Company of an Exit
Transaction Exercise Notice pursuant to Section 6.2 below.
          6.2 Exit Transactions.
               (a) If at any time from and after January 14, 2010, the Company
has not consummated a Qualifying IPO or has not entered into a binding agreement
that triggers Section 6.1, any Stockholder or group of Stockholders representing
50% or more of the aggregate liquidation preference of the Series B Preferred
Stock then outstanding (the “Requesting Investors”) shall be entitled to require
the Company to use commercially reasonable efforts to implement and consummate
an Exit Transaction (as defined below), and require that, in connection with
such implementation, the Company retain an investment banking firm

-14-



--------------------------------------------------------------------------------



 



reasonably acceptable to the Requesting Investors and one counsel, accounting
firm and appraiser, if reasonably required, chosen by the Requesting Investors
and otherwise take such reasonable actions, all at the expense of the Company,
as reasonably necessary. The Requesting Investors seeking to exercise the rights
granted pursuant to this Section 6.2 shall provide written notice of such
exercise to the Company (an “Exit Transaction Exercise Notice”). As soon as
reasonably practicable after receiving an Exit Transaction Exercise Notice, but
in any event within six (6) months from and after the date of receipt thereof
(unless waived by the Requesting Investors), the Company shall use commercially
reasonably efforts to consummate an Exit Transaction on such terms and
conditions, including structure, as the holders of 32% of the then outstanding
shares of Fully Diluted Voting Common Stock with the advice and assistance of
the Company’s financial and other advisors, shall deem advisable; provided,
however, that the terms and conditions of such Exit Transaction shall give
effect to the Series A Liquidation Preference, the Series A-1 Liquidation
Preference, the Series B Liquidation Preference, the Series B-1 Liquidation
Preference, the Series C Liquidation Preference, the Series A Absolute
Liquidation Preference, the Series A-1 Absolute Liquidation Preference, the
Series B Absolute Liquidation Preference and the Series B-1 Absolute Liquidation
Preference, as defined and set forth in the Certificate of Incorporation, as the
case may be, of the Stockholders. Upon receiving an Exit Transaction Exercise
Notice, the Company and each of the Stockholders shall take all reasonable
actions that may be necessary or appropriate to implement and consummate such
Exit Transaction in the manner required by this Section 6.2. As used in this
Agreement, the term “Exit Transaction” shall mean a transaction, including,
without limitation, (i) a Qualifying IPO or (ii) a merger, a sale of assets or a
sale of stock, that provides each of the Stockholders with the opportunity to
sell all of its Securities for cash or other readily marketable securities.
               (b) The investment banking firm retained on behalf of the Company
in connection with an Exit Transaction Exercise Notice shall be instructed to
actively seek an Exit Transaction for the Company and all of its Stockholders,
including by actively soliciting acquirors to purchase the Company (all
decisions and determinations that are necessary to be made by the Company in
connection with the process and any transaction contemplated by or resulting
from the activities contemplated by this Section 6.2(b), including price, terms
and timing, shall be made by the holders of 32% of the then outstanding shares
of Fully Diluted Voting Common Stock. The Requesting Investors shall be actively
involved in the process of identifying and pursuing the Exit Transaction and the
Company’s financial and other advisors shall consult with the Requesting
Investors on a regular basis regarding the progress of their efforts and receive
regular guidance and direction from the Requesting Investors regarding the Exit
Transaction process. Once an Exit Transaction has been identified that is
acceptable to the holders of 32% of the then outstanding shares of Fully Diluted
Voting Common Stock, then the Company shall use its commercially reasonable
efforts to consummate such Exit Transaction as soon as practicable after the
identification thereof and shall comply with the reasonable direction of the
Requesting Investors in effectuating such transaction.
               (c) In the event that an Exit Transaction has not been
consummated by the Company within six (6) months from and after the date of
receipt of an Exit Transaction Exercise Notice, then the Board shall be
reconstituted pursuant to Section 1.1(e) above, and the reconstituted Board
shall take all reasonable actions that may be necessary or appropriate to
implement and consummate an Exit Transaction in the manner required by this
Section 6.2.

-15-



--------------------------------------------------------------------------------



 



               (d) In the event that any Exit Transaction pursuant to this
Section 6.2 is structured as a merger, consolidation, or similar business
combination, each Stockholder agrees to (i) vote in favor of the transaction,
(ii) take such other action as may be required to effect such transaction, and
(iii) take all action to waive any dissenters, appraisal or other similar rights
with respect thereto.
               (e) Solely for purposes of Section 6.2(d) and in order to secure
the performance of each Stockholder’s obligations under Section 6.2(d), each
Stockholder hereby irrevocably appoints the Requesting Investors, and each of
them, as proxy of such Stockholder (with full power of substitution) to vote,
provide a written consent or take any other action with respect to its shares as
described in this paragraph if, and only in the event that, such Stockholder
fails to vote or provide a written consent with respect to its shares in
accordance with the terms of Section 6.2(d) or fails to take any other action in
accordance with the terms of Section 6.2(d) within three (3) business days of a
request for such vote, written consent or action. Each Stockholder intends any
proxy granted pursuant to this Section 6.2(e) to be, and it shall be,
irrevocable and coupled with an interest, and each Stockholder shall take such
further action and execute such other instruments as may be necessary to
effectuate the intent of this proxy and hereby revokes any proxy previously
granted by it with respect to the matters set forth in Section 6.2(d) with
respect to the shares owned by such Stockholder.
               (f) Notwithstanding anything to the contrary contained herein, no
Stockholder shall be entitled to a control premium or an extra or special
benefit not shared on a pro rata basis by all other holders of Securities
(excluding any preferential rights of any Security expressly set forth in the
Certificate of Incorporation) in an Exit Transaction with respect to their
shares.
     7. Preemptive Rights.
          The Significant Stockholders and the Initial Broadview Parties who are
not Significant Stockholders (excluding the persons who are not parties to this
Section 7 as set forth on the applicable signature page to this Agreement)
(“Preemptive Rights Stockholders”) shall be entitled to certain preemptive
rights as follows:
          (a) Except for the issuance of the Company’s Securities (i) with
respect to options or rights to acquire shares of capital stock existing
immediately after the Effective Time or issued after the Effective Time pursuant
to (iii) or (viii) below, or upon the exercise of, or upon conversion of, any
Security existing immediately after the Effective Time or issued after the
Effective Time in accordance with the terms hereof, (ii) pursuant to a public
offering of Securities, (iii) to directors, officers, employees or consultants
of the Company after the Effective Time pursuant to any stock option plan,
restricted stock plan, stock purchase plan or similar employee benefit program
or equity-based agreement, plan or arrangement for such persons approved by the
Board or the Compensation Committee of the Board, prior to the date on which the
Management Incentive Plan was approved by the Board, in an amount not exceeding
up to 1,137,219 shares of Common Stock in the aggregate (less any such shares as
to which the right to such shares was forfeited in connection with an
individual’s participation in the Management Incentive Plan pursuant to the
terms of the Restricted Stock Settlement Agreement), (iv) as a stock dividend or
upon any stock split or other subdivision or combination

-16-



--------------------------------------------------------------------------------



 



of shares of the Company’s capital stock, (v) in connection with business
acquisitions, strategic partnerships and alliances, and financing transactions
(other than capital stock issued to parties unrelated to any such transaction,
in exchange for cash, to provide equity financing for any such transaction),
(vi) upon the conversion of outstanding Shares of Series A Preferred Stock,
Series A-1 Preferred Stock, Series B Preferred Stock, Series B-1 Preferred Stock
or Series C Preferred Stock, (vii) with respect to equity grants to Michael
Robinson in connection with his employment by the Company, or (viii) to
management employees of the Company pursuant to the Management Incentive Plan,
if the Company at any time after the date hereof authorizes the issuance or sale
of any Securities, the Company shall first offer to sell to the Preemptive
Rights Stockholders a portion of such Securities equal to the percentage of the
Fully Diluted Voting Common Stock held by each Preemptive Rights Stockholder at
the time of such issuance.
          (b) In order to exercise their purchase rights hereunder, the
Preemptive Rights Stockholders must, within ten (10) business days (the
“Section 7 Acceptance Period”) after receipt of written notice from the Company
describing in reasonable detail the Securities being offered (the “Issuance
Stock”), the purchase price thereof and the payment terms, deliver a written
notice to the Company describing their election hereunder, which shall specify
the number of shares of the Issuance Stock such Preemptive Rights Stockholder
will purchase. The Company shall give the Preemptive Rights Stockholders no less
than fifteen (15) business days notice of the closing of the sale and purchase
of such shares.
          (c) Notwithstanding anything to the contrary contained herein, the
rights granted to the Preemptive Rights Stockholders under this Section 7 are
non-transferable, provided, however, that each Preemptive Rights Stockholder
shall have the right to assign all or any of its purchase rights hereunder to
any of its Affiliates or its successors and assigns.
          (d) All issuances of Securities pursuant to this Section 7 shall be
consummated contemporaneously at the principal offices of the Company on the
later of (i) a mutually satisfactory business day within thirty (30) days after
the expiration of the Section 7 Acceptance Period or (ii) the fifth business day
following the expiration or termination of all waiting periods under the
Hart-Scott-Rodino Act, applicable to such issuance, or at such other time and/or
place as the Company and the Preemptive Rights Stockholders may agree. The
delivery of certificates or other instruments evidencing such Issuance Stock
shall be made by the Company on such date against payment of the purchase price
for such Issuance Stock, together with all other documents which are necessary
to effect such Transfer.
          (e) Upon the expiration of the Section 7 Acceptance Period, the
Company shall be entitled to sell such Securities which the Preemptive Rights
Stockholders have elected not to purchase during the one hundred and twenty
(120) days following such expiration on terms and conditions no more favorable
to the purchasers thereof than those offered to the Preemptive Rights
Stockholders. Any Securities sold by the Company to any Person after such one
hundred and twenty (120) day period must be re-offered to the Preemptive Rights
Stockholders pursuant to the terms of this Section 7.

-17-



--------------------------------------------------------------------------------



 



     8. Maintenance of Insurance.
          The Company shall maintain directors’ and officers’ liability
insurance in an amount determined by the Board to be adequate and shall at all
times comply with the requirements of the Merger Agreement relating thereto.
     9. Registration Rights.
          9.1 Demand Registrations.
               (a) Requests for Registration. Subject to Section 9.1(c) below,
MCG, the Initial Broadview Parties owning eight percent (8%) of the voting
capital stock of the Company (the “Demand Group”) or the Banks may, at any time
after one hundred and eighty days (180) after a Qualifying IPO, request
registration under the Securities Act of all or part of their Registrable
Securities on Form S-1, or any similar long-form of registration, or, if
available on Form S-2 or S-3 or any similar short-form of registration. Each
request for a Demand Registration shall specify the number of Registrable
Securities requested to be registered and the proposed underwriter. Within ten
(10) days after receipt of any such request, the Company will give written
notice of such requested registration to all other holders (if any) of
Registrable Securities and, subject to Section 9.1(d) below, will include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within fifteen (15) days
after the receipt of the Company’s notice. All registrations requested pursuant
to this Section 9.1(a) are referred to herein as “Demand Registrations.”
               (b) Registration Expenses. The Company will pay all Registration
Expenses (as defined in Section 9.6 hereto).
               (c) Registration Limitations. The Demand Registration rights
granted to MCG, the Demand Group and the Banks in Section 9.1(a) are subject to
the following limitations: (i) MCG is entitled to request one (1) Demand
Registration; the Demand Group is entitled to request one (1) Demand
Registration; and the Banks are entitled to request one (1) Demand Registration;
provided, however, that if MCG, the Demand Group or the Banks are unable to sell
at least 50% of the Registrable Securities intended to be sold by such party in
a Demand Registration, such party will not be deemed to have exercised its
Demand Registration; and (ii) each registration in respect of a Demand
Registration request must include, in the aggregate (based on Registrable
Securities included in such registration statement by all Stockholders
participating in such registration) Registrable Securities having an aggregate
market value of at least $25,000,000 based on the then-current market price. A
registration will not count as one of such Demand Registrations until it has
become effective and, if such offering is an underwritten offering, the holders
of Registrable Securities have sold all Securities requested to be included
thereunder (exclusive of Securities registered to cover underwriters’
over-allotment options).
               (d) Priority in Demand Registration. If a Demand Registration is
an underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other Securities requested to be included in such offering
exceeds the number of Registrable Securities and other

-18-



--------------------------------------------------------------------------------



 



Securities, if any, which can be sold therein without adversely affecting the
marketability of the offering (the “Offering Quantity”), the Company will
include in such registration Securities in the following priority:
                    (i) First, all Registrable Securities requested to be
included by any holders thereof, and if the number of such holders’ Securities
requested to be included exceeds the Offering Quantity, then the Company shall
include a pro rated allocation of all Registrable Securities requested to be
included, with such shares to be allocated to each such holder requesting
inclusion in proportion to the number of Registrable Securities (calculated on
an as converted basis) then owned by each such holder requesting inclusion in
relation to the number of Registrable Securities (calculated on an as converted
basis) then owned by all Stockholders requesting inclusion; and
                    (ii) Second, to the extent (and only to the extent) that the
Offering Quantity exceeds the aggregate amount of Securities to be sold for the
account of the holders of Registrable Securities which are requested to be
included in such registration (the “Excess Offering Quantity”), the Company will
include in such registration any other Securities requested to be included in
such offering, and if the number of such other holders’ Securities requested to
be included exceeds the Excess Offering Quantity, then the Company shall include
only each such requesting holder’s pro rata share of the Excess Offering
Quantity, based on the amount of Securities held by such holder, on an as
converted basis.
               (e) Restrictions on Demand Registrations. The Company will not be
obligated to effect any Demand Registration within one hundred and twenty
(120) days after the effective date of a previous Demand Registration or other
registration of Securities of the Company that is an underwritten offering.
               (f) Selection of Underwriters. In connection with a Demand
Registration and any other registration of Securities that is an underwritten
offering, the Board shall have the, right to select the lead book-running
manager to administer the offering, such selection to be subject to the approval
of the parties holding a majority of the Registrable Securities and which
approval shall not be unreasonably withheld.
               (g) Other Registration Rights. Except as provided in this
Agreement, the Company will not grant to any Persons the right to demand that
the Company register any equity securities of the Company, or any securities
convertible into or exchangeable or exercisable for such securities, without the
prior written consent of the parties holding the majority of Registrable
Securities.
               (h) Demand Registrations Expenses. The Registration Expenses of
the holders of Registrable Securities will be paid by the Company in all Demand
Registrations.
          9.2 Piggyback Registrations.
               (a) Right to Piggyback. Whenever the Company proposes to register
any of its Securities under the Securities Act (other than pursuant to a Demand
Registration or a registration on Form S-4 or S-8 or any successor or similar
forms) and the registration form to be used may be used for the registration of
Registrable Securities, whether or not for sale for its own

-19-



--------------------------------------------------------------------------------



 



account, the Company will give prompt written notice to all holders of
Registrable Securities of its intention to effect such a registration and will
include in such registration all Registrable Securities with respect to which
the Company has received written requests for inclusion therein within 30 days
after the receipt of the Company’s notice (a “Piggyback Registration”).
               (b) Piggyback Expenses. The Registration Expenses of the holders
of Registrable Securities will be paid by the Company in all Piggyback
Registrations.
               (c) Priority on Primary Registrations. If a Piggyback
Registration is an underwritten primary registration on behalf of the Company,
and the managing underwriters advise the Company in writing (with a copy to each
party hereto requesting registration of Registrable Securities) that in their
opinion the number of Securities requested to be included on a secondary basis
in such registration exceeds the number which can be sold in such offering
without adversely affecting the marketability of such offering (the “Company
Offering Quantity”), the Company will include in such registration Securities in
the following priority:
                    (i) first, the Company will include the Securities the
Company proposes to register;
                    (ii) second, the Company will include all Registrable
Securities requested to be included by any holders thereof, and if the number of
such holders’ Registrable Securities requested to be included exceeds the
Company Offering Quantity, then the Company shall include a pro rated allocation
of all Registrable Securities requested to be included, with such shares to be
allocated to each such holder requesting inclusion in proportion to the number
of Registrable Securities (calculated on an as converted basis) then owned by
each such holder requesting inclusion in relation to the number of Registrable
Securities (calculated on an as converted basis) then owned by all Stockholders
requesting inclusion; and
                    (iii) third, to the extent (and only to the extent) that the
Company Offering Quantity exceeds the aggregate amount of Securities to be sold
for the account of the holders of Registrable Securities which are requested to
be included in such registration (the “Excess Company Offering Quantity”), the
Company will include in such registration any other Securities requested to be
included in such offering, and if the number of such other holders’ Securities
requested to be included exceeds the Excess Company Offering Quantity, then the
Company shall include only each such requesting holder’s pro rata share of the
Excess Company Offering Quantity, based on the amount of Securities held by such
holder, on an as converted basis.
               (d) Other Registrations. If the Company has previously filed a
registration statement with respect to Registrable Securities pursuant to
Section 9.1, pursuant to this Section 9.2 or pursuant to Section 9.3 below, and
if such previous registration has not been withdrawn or abandoned, the Company
will not file or cause to be effected any other registration of any of its
Securities under the Securities Act (except on Form S-4 or S-8 or any successor
or similar form), whether on its own behalf or at the request of any holder or
holders of such Securities, until a period of at least 180 days has elapsed from
the date on which such previous registration statement was declared effective by
the SEC.

-20-



--------------------------------------------------------------------------------



 



          9.3 Shelf Registration.
               The Company shall file with the SEC on or prior to 12 months
after the closing date of a Qualifying IPO, a shelf registration statement
pursuant to Rule 415 under the Act (as may then be amended) (the “Shelf
Registration Statement”) on Form S-1 or Form S-3, if the use of such form is
then available and as determined by the Company, to cover resales of Registrable
Securities by the Stockholders thereof who complete and execute all customary
questionnaires, powers of attorney, indemnities and other documents reasonably
required by the Company in connection with the Shelf Registration Statement. The
Company shall use commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the SEC on or prior to
15 months after the closing date of a Qualifying IPO. The Company shall use its
commercially reasonable efforts to keep such Shelf Registration Statement
continuously effective for a period ending two years from the effective date
thereof or such shorter period that will terminate when each of the Registrable
Securities covered by the Shelf Registration Statement shall cease to be a
Registrable Security.
          9.4 Holdback Agreements.
               (a) To the extent not inconsistent with applicable law, the
holders of Registrable Securities agree not to effect any public sale or
distribution (including sales pursuant to Rule 144 of the Securities Act) of any
Securities that the holders of Registrable Securities own prior to the effective
date of any registration statement and during the seven days prior to and the
120-day period beginning on such effective date, unless (in the case of an
underwritten public offering) the managing underwriters otherwise agree;
provided that the foregoing restrictions shall not be more restrictive in
duration or scope than restrictions imposed on (i) any Person which has been
granted registration rights by the Company, (ii) any officer or director of the
Company or (iii) any 5% or greater holder of equity securities of the Company;
and provided further, that such restriction shall not apply to equity securities
purchased in or after such underwritten registration. Notwithstanding anything
herein to the contrary, the Growth Fund of America, Inc. shall not be subject to
the provisions of this Section 9.4(a) with respect to any registration statement
other than that relating to the Company’s initial public offering of equity
securities.
               (b) The Company agrees (i) not to effect any public sale or
distribution of its equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven days prior to
and during the 180-day period beginning on the effective date of any
underwritten Demand Registration or any underwritten Piggyback Registration
(except as part of such underwritten registration or pursuant to registrations
on Form S-4 or S-8 or any successor or similar form), unless the underwriters
managing the public offering otherwise agree, and (ii) to cause each holder of
its Securities, purchased from the Company at any time after the date of this
Agreement (other than in a public offering) to agree not to effect any public
sale or distribution (including sales pursuant to Rule 144 of the Securities
Act) of any such Securities during such period (except as part of such
underwritten registration, if otherwise permitted), unless the underwriters
managing the public offering otherwise agree.

-21-



--------------------------------------------------------------------------------



 



          9.5 Registration Procedures.
               Whenever any Registrable Securities are required to be registered
pursuant to this Agreement, the Company will use its commercially reasonable
efforts to effect the registration and the sale of such Registrable Securities
in accordance with the intended method of disposition thereof, and pursuant
thereto the Company will as expeditiously as possible:
               (a) prepare and, within 60 days (or 45 days with respect to any
short form Registration) after the end of the period within which requests for
registration may be given to the Company, file with the SEC a registration
statement with respect to such Registrable Securities and thereafter use its
commercially reasonable efforts to cause such registration statement to become
effective (provided that before filing a registration statement or prospectus or
any amendments or supplements thereto, the Company will furnish to the counsel
selected by the holders of a majority of the Registrable Securities initiating
such registration statement copies of all such documents proposed to be filed,
which documents will be subject to review of such counsel); provided, however,
that the Company may postpone for not more than 90 calendar days the filing or
effectiveness of a registration statement requested under Section 9.1 hereof if
the Company determines that such registration could reasonably be expected to
have a material adverse effect on any proposal or plan by the Company to engage
in any acquisition of assets (other than in the ordinary course of business) or
any merger, consolidation, tender offer or similar transaction then under
consideration; but in such event, MCG, the Demand Group, and/or the Banks
whichever has made a demand for such registration, shall be entitled to withdraw
such request, and if such request is withdrawn such registration will not count
as a Demand Registration under Section 9.1 hereof;
               (b) prepare and file with the SEC such amendments and supplements
to such registration statement and the prospectus used in connection therewith
as may be necessary to keep such registration statement effective for a period
of either (i) not less than 270 days (subject to extension pursuant to
Section 9.8(b)) or, if such registration statement relates to an underwritten
offering, such longer period as in the opinion of counsel for the underwriters a
prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer or (ii) such shorter period
as will terminate when all of the Securities covered by such registration
statement have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement (but in any event not before the expiration of any longer period
required under the Securities Act), and to comply with the provisions of the
Securities Act with respect to the disposition of all Securities covered by such
registration statement until such time as all of such Securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such registration statement;
               (c) furnish to each seller of Registrable Securities such number
of copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
Beneficially Owned by such seller;

-22-



--------------------------------------------------------------------------------



 



               (d) use its commercially reasonable efforts to register or
qualify such Registrable Securities under such other securities or blue sky laws
of such jurisdictions as any seller reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
seller to consummate the disposition in such jurisdictions of the Registrable
Securities Beneficially Owned by such seller (provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph,
(ii) subject itself to taxation in any such jurisdiction or (iii) consent to
general service of process in any such jurisdiction);
               (e) notify each seller of such Registrable Securities, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event (a “Changing Event”) as a result
of which, the prospectus included in such registration statement contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made, and, at the request of any such seller, the Company will as soon
as possible prepare and furnish to such seller (a “Correction Event”) a
reasonable number of copies of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made;
               (f) use commercially reasonable efforts to cause all such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by the Company are then listed and, if not so listed, to be
listed on the NASD automated quotation system;
               (g) provide a transfer agent and registrar for all such
Registrable Securities not later than the effective date of such registration
statement;
               (h) enter into such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, effecting a stock split
or a combination of shares);
               (i) make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement;
               (j) otherwise use its commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months beginning with the first day of
the Company’s first full calendar quarter after the

-23-



--------------------------------------------------------------------------------



 



effective: date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;
               (k) in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Securities included in such registration statement for sale in any
jurisdiction, the Company will use its reasonable commercially reasonable
efforts promptly to obtain the withdrawal of such order;
               (l) use its commercially reasonable efforts to obtain one or more
comfort letters, dated the effective date of such registration statement (and,
if such registration includes a public offering, dated the date of the closing
under the underwriting agreement), signed by the Company’s independent public
accountants in customary form and covering such matters of the type customarily
covered by comfort letters as the holders of a majority of the Registrable
Securities being sold reasonably request; and
               (m) use its commercially reasonable efforts to provide a legal
opinion of the Company’s outside counsel, dated the effective date of such
registration statement (and, if such registration includes a public offering,
dated the date of the closing under the underwriting agreement), with respect to
the registration statement, each amendment and supplement thereto, the
prospectus included therein (including the preliminary prospectus) and such
other documents relating thereto in customary form and covering such matters of
the type customarily covered by legal opinions of such nature.
The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Company such information regarding
such seller and the distribution of such securities as the Company may from time
to time reasonably request in writing. No filing under subparagraph 9.5(a) or
9.5(b) shall be deemed late, in default of the Company’s obligations thereunder,
or otherwise defective, if it occurs after the times indicated in such
subparagraphs solely as a result of any delay by any seller of Registrable
Securities in furnishing the information called for pursuant to the preceding
sentence.
          9.6 Registration Expenses.
               (a) All expenses incident to the Company’s performance of or
compliance with this Agreement, including, without limitation, all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, printing expenses, transfer agent and registrar’s fees, cost of
distributing prospectuses in preliminary and final form as well as any
supplements thereto, messenger and delivery expenses, and fees and disbursements
of counsel for the Company and all independent certified public accountants,
underwriters (excluding discounts and commissions, which will be paid by the
sellers of Registrable Securities) and other Persons retained by the Company
(all such expenses being herein called “Registration Expenses”), will be borne
as provided in this Agreement, and the Company will, in any event, pay its
internal expenses (including, without limitation, all salaries and expenses of
its Employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the expense of any liability insurance and the
expenses and fees for listing the Securities

-24-



--------------------------------------------------------------------------------



 



to be registered on each securities exchange on which similar securities issued
by the Company are then listed or on the NASD automated quotation system.
               (b) In connection with each Demand Registration (including
registration pursuant to Section 9.11, a Piggyback Registration and the Shelf
Registration Statement), the Company shall reimburse the holders of Registrable
Securities for the reasonable fees and disbursements of one counsel chosen by
the holders of a majority of the Registrable Securities who request inclusion in
such registration, reasonably acceptable to the Company.
               (c) To the extent Registration Expenses are not required to be
paid by the Company, each holder of Registrable Securities and any other holder
of Securities included in any registration hereunder will pay those Registration
Expenses allocable to the registration of such holder’s Registrable Securities
or other Securities, as the case may be, so included, and any Registration
Expenses not so allocable will be borne by all sellers of Registrable Securities
and any other holders of Securities included in such registration in an amount
determined by dividing such Registration Expenses by a fraction, the numerator
of which is the selling price to be received by such seller of Registrable
Securities or such other holder of Securities and the denominator of which is
the aggregate selling price of all Registrable Securities or other Securities.
               (d) The obligation of the Company to bear expenses described in
Section 9.6(a) and to reimburse the holders of Registrable Securities for the
expenses described in Section 9.6(b) shall apply irrespective of whether a
registration, once properly demanded, if applicable, becomes effective, is
withdrawn or suspended, is converted to another form of registration and
irrespective of when any of the foregoing shall occur; provided, however, that
Registration Expenses for any Registration Statement withdrawn solely at the
request of a holder of Registrable Securities (unless withdrawn following
postponement of filing by the Company in accordance with Section 9.5(a)) or any
supplements or amendments to a Registration Statement or prospectus resulting
from a misstatement furnished to the Company by a holder of Registrable
Securities shall be borne by the holder.
          9.7 Indemnification.
               (a) The Company agrees to indemnify and hold harmless, to the
extent permitted by law, each holder of Registrable Securities and its
Representatives against any Losses, joint or several, to which such holder of
Registrable Securities or its Representatives may become subject under the
Securities Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereto) arise out of or are based
upon (i) any untrue or alleged untrue statement of material fact contained in
any registration statement, prospectus or preliminary prospectus or any
amendment or supplement thereto or (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse such holder of
Registrable Securities and its Representatives for any legal or any other
expenses incurred by them in connection with investigating or defending any such
Loss, action or proceeding, provided, however, that the Company shall not be
liable to any such holder in any such case to the extent that any such Loss (or
action or proceeding, whether commenced or threatened, in respect thereof)
arises out of or is based upon an untrue statement or alleged untrue statement,
or

-25-



--------------------------------------------------------------------------------



 



omission or alleged omission, made in such registration statement, any such
prospectus or preliminary prospectus or any amendment or supplement thereto, in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by such holder of Registrable Securities or its
Representatives expressly for use therein or by failure of such holder of
Registrable Securities to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such holder of Registrable Securities with a sufficient number of
copies of the same. In connection with an underwritten offering, the Company
will indemnify such underwriters, their officers and directors and each Person
who controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the holders
of Registrable Securities.
               (b) In connection with any registration statement in which the
holders of Registrable Securities are participating, the holders of Registrable
Securities will furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with any
such registration statement or prospectus and, to the extent permitted by law,
each such holder of Registrable Securities will indemnify and hold harmless the
Company, its directors and officers and each other Person who controls the
Company (within the meaning of the Securities Act) against any Losses, joint or
several, to which the Company, its directors and officers and each other
controlling Person may become subject under the Securities Act or otherwise,
insofar as such Losses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) the purchase
or sale of Registrable Securities by such holder of Registrable Securities
during any period beginning when such holder has received proper written notice
of a Changing Event (as defined in Section 9.5(e)) and ending on a Correction
Event (as defined in Section 9.5(e)), (ii) any untrue or alleged untrue
statement of material fact contained in the registration statement, prospectus
or preliminary prospectus or any amendment or supplement thereto, or (iii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but, with respect to
clauses (ii) and (iii) above, only to the extent that such untrue statement or
omission is made in such registration statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, in reliance upon
and in conformity with written information prepared and furnished to the Company
by such holder of Registrable Securities expressly for use therein, and such
holder of Registrable Securities will reimburse the Company and each such
director, officer and controlling Person for any legal or any other expenses
incurred by them in connection with investigating or defending any such Loss,
action or proceeding; provided, however, that the obligation to indemnify will
be individual to each such holder of Registrable Securities and will be limited
to the net amount of proceeds received by such holder of Registrable Securities
from the sale of Registrable Securities pursuant to such registration statement.
               (c) Any Person entitled to indemnification hereunder will
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall not impair any Person’s right to indemnification hereunder
to the extent such failure has not materially prejudiced the indemnifying party)
and (ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably

-26-



--------------------------------------------------------------------------------



 



satisfactory to the indemnified party. Such indemnifying party shall not,
however, enter into any settlement with a party without obtaining an
unconditional release of each indemnified party by such party with respect to
any and all claims against each indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.
               (d) The indemnification provided for under this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling Person
of such indemnified party and will survive the Transfer of Securities.
               (e) If for any reason the foregoing indemnity is unavailable or
is insufficient to hold harmless an indemnified party under Sections 9.7(a),
(b) or (c), then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of any Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party, on the
one hand, and the indemnified party, on the other hand, with respect to such
offering of Securities. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. If, however, the
allocation provided in the second preceding sentence is not permitted by
applicable law, then each indemnifying party shall contribute to the amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative faults but also the relative benefits of the
indemnifying party and the indemnified party as well as any other relevant
equitable considerations. The parties hereto agree that it would not be just and
equitable if contributions pursuant to this Section 9.7(e) were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the preceding sentences
of this Section 9.7(e).
               (f) The indemnification and contribution required by this
Section 9.7 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred.
          9.8 Participation in Underwritten Registrations.
               (a) No Person may participate in any registration hereunder which
is underwritten unless such Person (i) agrees to sell such Person’s Securities
on the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to the terms of any over-allotment or “green shoe” option
requested by the managing underwriter(s), provided that each holder of
Registrable Securities shall not be required to sell more than the number of
Registrable

-27-



--------------------------------------------------------------------------------



 



Securities that such holder has requested the Company to include in any
registration) and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.
               (b) Each Person that is participating in any registration
hereunder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 9.5(e) above, such
Person will forthwith discontinue the disposition of its Registrable Securities
pursuant to the registration statement until such Person’s receipt of the copies
of a supplemented or amended prospectus as contemplated by such Section 9.5(e).
In the event the Company shall give any such notice, the applicable time period
mentioned in Section 9.5(b) during which a Registration Statement is to remain
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this paragraph to
and including the date when each seller of a Registrable Security covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by Section 9.5(e).
          9.9 Current Public Information.
               At all times after the Company has filed a registration statement
with the SEC pursuant to the requirements of either the Securities Act or the
Securities Exchange Act and such registration statement has been declared
effective, the Company will file all reports required to be filed by it under
the Securities Act and the Securities Exchange Act and the rules and regulations
adopted by the SEC thereunder, and will use commercially reasonable efforts to
take such further action as the Purchasers may reasonably request, all to the
extent required to enable the holders of Registrable Securities to sell
Registrable Securities pursuant to Rule 144 adopted by the SEC under the
Securities Act (as such rule may be amended from time to time) or any similar
rule or regulation hereafter adopted by the SEC.
          9.10 Adjustment Affecting Registrable Securities.
               Except as otherwise provided herein, the Company will not effect
a stock split or dividend or a combination of shares or take any similar action,
or permit any similar change to occur, with respect to its Securities which
would materially and adversely affect the ability of the holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement or which would adversely affect the marketability of
such Registrable Securities in any such registration (including, without
limitation, effecting a stock split or a combination of shares) in any material
respect.
          9.11 Form S-3 Registration.
               In case the Company shall receive from MCG, the Demand Group, or
the Banks a written request or requests pursuant to Section 9.1 that the Company
effect a registration on Form S-3 under the Securities Act (or any similar
successor form) and any related qualification or compliance with respect to all
or a part of the Registrable Securities Beneficially Owned by such holders, the
Company will:

-28-



--------------------------------------------------------------------------------



 



               (a) promptly give written notice of the proposed registration,
and any related qualification or compliance, to all other holders of Securities;
and
               (b) as soon as practicable, use its commercially reasonable
efforts to effect such registration and provide information on all such
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of the Registrable
Securities as are specified in such request, together with all or such portion
of the Securities of any other holders of any Securities of the Company joining
in such request as is specified in a written request given within fifteen
(15) days after receipt of such written notice from the Company; provided,
however, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section 9.11: (i) if
the Company is not qualified as a registrant entitled to use Form S-3 (or the
applicable successor form); or (ii) if the Company shall furnish to MCG, the
Demand Group, and/or the Banks that requested to be included in such
registration, a certificate signed by the President of the Company stating that
in the good faith judgment of the Board, it would be seriously detrimental to
the Company and its stockholders for such Form S-3 registration to be effected
at such time, in which event the Company shall have the right to defer the
filing of the Form S-3 registration statement for a period of not more than
ninety (90) days after receipt of request of MCG, the Demand Group, and/or the
Banks as the case may be, under this Section 9.11; provided, however, that the
Company shall not utilize this right more than once in any twelve (12) month
period.
     Subject to the foregoing, the Company shall file and use its commercially
reasonable efforts to bring effective a registration statement covering the
Registrable Securities and other Securities so requested to be registered as
soon as practicable after receipt of the request of either MCG, the Demand
Group, and/or the Banks.
          9.12 Non-transferability of Rights.
               Notwithstanding anything to the contrary contained herein, the
rights granted to MCG, the Demand Group, and the Banks under this Section 9 are
non-transferable, other than (i) with respect to MCG and the Demand Group, to
their Affiliates in connection with a Transfer of Securities by such parties to
such Affiliates and (ii) with respect to the Banks, to their Affiliates or a
Permitted Transferee in connection with a Transfer of Securities by such Bank to
such Affiliates or such Permitted Transferee.
     10. Financial Statements, Reports, Etc.
          10.1 Required Statements.
               Until such time as the Company begins to file periodic reports
with the SEC, the Company shall furnish to each Significant Stockholder that is
not a Competitor:
               (a) as soon as practicable, but in any event within forty-five
(45) days after the end of each of the four (4) quarters of each fiscal year of
the Company, an unaudited

-29-



--------------------------------------------------------------------------------



 



balance sheet, income statement and statement of cash flows as of the end of
such fiscal quarter, in reasonable detail and prepared in accordance with GAAP;
               (b) as soon as available, and in any event within ninety
(90) days after the end of each subsequent fiscal year of the Company, an
audited consolidated financial statement of the Company and its subsidiaries as
of the end of such fiscal year, together with the related audited consolidated
statements of income, stockholders’ equity and cash flows for the fiscal year
then ended, prepared in accordance with GAAP and certified by nationally
recognized independent public accountants selected by the Board (the “Annual
Financial Statement”). The Annual Financial Statement shall be accompanied by
comparative statements from the prior fiscal year;
          10.2 Provision of Information.
               Until such time as the Company begins to file periodic reports
with the SEC, all financial statements and reports furnished to the holders of
notes pursuant to the Indenture and/or the lenders pursuant to the Revolving
Credit Facility or other third-party lenders shall also be provided to MCG,
Baker, NEA and Communications Ventures II, L.P., Communications Ventures
Affiliates Fund II, L.P., ComVentures IV, L.P., ComVentures IV CEO Fund, L.P.
and ComVentures IV Entrepreneurs’ Fund, L.P. (collectively, “ComVentures”), WPG
Enterprise Fund III, L.L.C., Weiss, Peck & Greer Venture Associates IV, L.L.C.,
WPG. Information Sciences Entrepreneur Fund, L.P. and Weiss, Peck & Greer
Venture Associates IV Cayman, L.P. (collectively, “Lightspeed”), AP EUREKAGGN
LLC and Trimaran Fund II, LLC.
          10.3 Confidentiality.
               All materials and information obtained by any Significant
Stockholder pursuant to Section 10.1 shall be kept confidential and shall not be
disclosed to any third party except (a) as has become generally available to the
public (other than through disclosure by such Significant Stockholder in
contravention of this Agreement), (b) to such Significant Stockholder’s
directors, officers, trustees, shareholders, partners, employees, agents,
counsel, accountants, funding sources, rating agencies, insurers and other
professional consultants on a need to know basis, (c) to any other Significant
Stockholder, (d) to any Person to which such Significant Stockholder offers to
Transfer any Securities; provided that the prospective Transferee shall agree to
be bound by the provisions of this Section 10.3, (e) in order to comply with any
law, rule, regulation or order applicable to such Significant Stockholder,
(f) as required or requested to be made by any regulatory or governmental agency
or (g) in connection with any litigation to which any Significant Stockholder is
a party or formal or any informal investigative demand issued to such
Significant Stockholder in the course of any litigation, investigation or
administrative proceeding; provided that any Significant Stockholder disclosing
information pursuant to subsection (g) of this Section 10.3 shall notify the
Company immediately of any such disclosure; provided further, that any
Significant Stockholder disclosing pursuant to subsection (g) of this
Section 10.3 will exercise commercially reasonable efforts to obtain a
protective order requiring that the material and information so disclosed be
used only for the purposes required by such litigation or other reliable
assurance that confidential treatment will be provided. Notwithstanding the
foregoing, (i) any Significant Stockholder disclosing information pursuant to
(b), (c) or (d) of this Section 10.3 may not disclose such information to a
Competitor and (ii)

-30-



--------------------------------------------------------------------------------



 



to the extent that the obligations of each Significant Stockholder pursuant to
this Section 10.3 are inconsistent with a confidentiality arrangement entered
into between the Company and such Significant Stockholder, the obligations of
this Section 10.3 shall be superseded by such other confidentiality arrangement.
          10.4 Non-transferability of Rights.
               Notwithstanding anything to the contrary contained herein, the
rights granted to the Significant Stockholders under this Section 10 are
non-transferable, other than to their respective Affiliates in connection with a
Transfer of Securities by such parties to such Affiliates or to the their
Transferees who become a party to this Agreement and who Beneficially Own four
percent (4%) or more of the Fully Diluted Common Stock.
     11. Board Observers; Director Expenses.
          (a) Subject to the execution of confidentiality agreements as may be
reasonably required by the Company, the Banks, for so long as the Banks own at
least fifty percent (50%) of the shares of Class A Common Stock owned by such
Banks immediately after the Effective Time (as defined in the Merger Agreement),
exclusive of any Class A Common Stock redeemed by the Company pursuant to the
Bank Subscription Agreement, shall be permitted to designate two
(2) individuals, who are employees of such Banks, to attend, in a nonvoting
observer capacity, all meetings of the Board and, in this respect, the Company
shall provide such observers copies of all notices, minutes, consents, and other
materials that it provides to members of the Board; provided, however, that no
observer may be a Competitor, an employee of a Competitor or otherwise be
designated by a Competitor; and provided further, that the Company reserves the
right to exclude such observers from access to any notices, minutes, consents,
and other materials that it provides to members of the Board or any portion of
any meeting if the Company in good faith believes that (i) such exclusion is
necessary to preserve any attorney-client privilege of the Company or an
Affiliate or (ii) the Banks or its Affiliates have a conflict of interest with
respect to the subject matter of the discussions.
          (b) (i) If the Eureka Holders (A) cease to be able to appoint a member
of the Board subject to Section 1.1(d) above (B) continue to hold at least five
percent (5%) of the outstanding Series A Preferred Stock, Series A-1 Preferred
Stock, Series B Preferred Stock and Series B-1 Preferred Stock of the company,
including any shares of Series B-1 Preferred Stock issued or issuable pursuant
to the exercise of warrants to purchase Series B-1 Preferred Stock granted to
the stockholders of Eureka in connection with the merger effected pursuant to
the Eureka Merger Agreement and including any subsequently issued preferred
stock of the Company that is pari passu to the Series A Preferred Stock,
Series A-1 Preferred Stock, Series B Preferred Stock and Series B-1 Preferred
Stock (other than with respect to the voting rights granted to the holders of
Series A Preferred Stock and Series A-1 Preferred Stock) (all such shares of
preferred stock, collectively, the “Investor Preferred Stock”), and (ii) the
Company grants to any holder of at least five percent (5%) of the Investor
Preferred Stock the right to designate one (1) or more individuals to attend, in
a nonvoting observer capacity, all meetings of the Board, then the Eureka
Holders shall be permitted to designate one (1) individual, who is an employee
of one of the Eureka Holders, to attend, in a nonvoting observer capacity, all
meetings of the Board and, in this respect, the Company shall provide such
observer copies of all notices,

-31-



--------------------------------------------------------------------------------



 



minutes, consents, and other materials that it provides to members of the Board;
provided, however, that the observer may not be a Competitor, an employee of a
Competitor or otherwise be designated by a Competitor; and provided further,
that the Company reserves the right to exclude such observer from access to any
notices, minutes, consents, and other materials that it provides to members of
the Board or any portion of any meeting if the Company in good faith believes
that (i) such exclusion is necessary to preserve any attorney-client privilege
of the Company or an Affiliate or (ii) any of the Eureka Holders has a conflict
of interest with respect to the subject matter of the discussions.
          (c) The Company shall pay the reasonable out-of-pocket expenses
incurred by each director in connection with performing his or her duties as a
member of the Board, including without limitation the reasonable out-of-pocket
expenses incurred by such person attending meetings of the Board or any
committee thereof or meetings of any board of directors or other similar
managing body (and any committee thereof) of any Subsidiary of the Company. The
Independent Directors may receive reasonable compensation for their service on
the Board.
     12. Legend.
          All Stockholders agree that all certificates evidencing Securities
shall be stamped or endorsed with a legend in substantially the following form;
provided, however, that in the event that Securities are registered under the
Securities Act or become available for sale under Rule 144(k) thereof the
Company shall promptly upon request, but in any event not later than is
necessary in order to consummate any sale pursuant to any underwriting agreement
or sales agency agreement relating thereto, deliver a replacement certificate
not containing the first paragraph of the legend below in exchange for the
legend certificate (it being understood that such legend shall be placed on such
replacement certificate if the sale does not occur in accordance with the terms
of the registration statement):
     THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS, AND ACCORDINGLY NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE
SOLD, TRANSFERRED, PLEDGED, OR OTHERWISE DISPOSED OF UNLESS SO REGISTERED OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.
     IN ADDITION, TRANSFERS, AND OTHER MATTERS IN RESPECT OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE THIRD AMENDED AND RESTATED
SHAREHOLDERS AGREEMENT DATED AS OF MAY 31, 2007 BY AND AMONG THE COMPANY AND THE
STOCKHOLDERS NAMED THEREIN. A COPY OF THE AGREEMENTS IS ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY AND MAY BE OBTAINED WITHOUT CHARGE UPON WRITTEN REQUEST TO
THE COMPANY.
     THE COMPANY HAS MORE THAN ONE CLASS OF STOCK AUTHORIZED FOR ISSUANCE. THE
COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER OF THE COMPANY WHO SO
REQUESTS A COPY OF THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE,
PARTICIPATING, OPTIONAL, OR

-32-



--------------------------------------------------------------------------------



 



OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK (OR SERIES THEREOF) OF THE COMPANY
AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR
RIGHTS. PRIOR TO ANY TRANSFER OF THIS CERTIFICATE, THE HOLDER SHOULD CONSIDER
WHETHER TO TRANSFER SHARES OF COMMON STOCK (EITHER CLASS A COMMON STOCK OR CLASS
B COMMON STOCK) AFTER CONSIDERATION OF THE PROVISIONS SET FORTH IN THE TENTH
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION, INCLUDING THE SERIES A
LIQUIDATION PREFERENCE, THE SERIES A-1 LIQUIDATION PREFERENCE, THE SERIES B
LIQUIDATION PREFERENCE, THE SERIES B-1 LIQUIDATION PREFERENCE, THE SERIES C
LIQUIDATION PREFERENCE, THE SERIES A ABSOLUTE LIQUIDATION PREFERENCE, THE SERIES
A-1 ABSOLUTE LIQUIDATION PREFERENCE, THE SERIES B ABSOLUTE LIQUIDATION
PREFERENCE AND THE SERIES B-1 ABSOLUTE LIQUIDATION PREFERENCE SET FORTH IN
ARTICLE 4 THEREOF.
     13. Fair Market Value.
          If, following a determination of the Fair Market Value (as defined in
the Certificate of Incorporation) under the Certificate of Incorporation of a
particular security, property or other asset, the holders of a majority of the
outstanding shares of any series of preferred stock, voting together as a single
class (the “Objecting Parties”), dispute such determination by sending written
notice to the Board within twenty-one days after being given notice of such
valuation, the Fair Market Value shall be established by the opinion of an
independent appraiser reasonably acceptable to both the Board and the Objecting
Parties. If the fair market value as determined by the independent appraiser
shall be an amount that is within a range of 90% to 110% of the Fair Market
Value as previously determined in good faith by the Board, then the Objecting
Parties shall be required to pay the fees and expenses of such independent
appraiser, and if the fair market value as determined by the independent
appraiser shall be an amount that is not within a range of 90% to 110% of the
Fair Market Value as previously determined in good faith by the Board, the
Company shall be required to pay the fees and expenses of such independent
appraiser.
     14. Termination of Rights and Obligations.
          The rights and obligations of each Stockholder under this Agreement
shall terminate as to such Stockholder upon the earlier to occur of: (i) such
Stockholder is no longer the Beneficial Owner of Securities, (ii) a Qualifying
IPO or (iii) a Company Sale, except for: (x) Section 6.1 which shall survive a
Qualifying IPO for so long as the Stockholders immediately after the effective
time of the Merger continue to Beneficially Own at least fifty (50%) of the
Company’s outstanding voting capital stock and (y) Section 9, which shall
survive a Qualifying IPO and a Company Sale as to each Stockholder for so long
as such Stockholder Beneficially Owns Registrable Securities.

-33-



--------------------------------------------------------------------------------



 



     15. Grant of Proxy.
          Should Section 1 of this Agreement be construed to constitute the
granting of proxies with respect to the election of directors, such proxies
shall be deemed coupled with an interest and are irrevocable for the term of
this Agreement.
     16. Specific Enforcement.
          Each party hereto acknowledges that money damages would be both
incalculable and an insufficient remedy for any breach of this Agreement by such
party and that any such breach would cause the injured party irreparable harm.
Accordingly, each party hereto also agrees that, in the event of any breach or
threatened breach of the provisions of this Agreement by such party, the injured
party shall be entitled to equitable relief without the requirement of posting a
bond or other security, including in the form of injunctions and orders for
specific performance, in addition to all other remedies available to such
injured party at law or in equity.
     17. Stock Splits, Stock Dividends, etc.
          In the event of any stock split, stock dividend, recapitalization,
reorganization or combination, any securities issued to the parties shall be
subject to this Agreement.
     18. Merger; Termination of Original Agreement.
          This Agreement supersedes, merges and renders void any and all prior
agreements and/or understandings among or between the parties, oral or written,
with respect to its subject matter, including without limitation the Original
Agreement.
     19. Manner of Voting.
          The voting of shares pursuant to this Agreement may be effected in
person, by proxy, by written consent, or in any other manner permitted by
applicable law.
     20. Term.
          This Agreement shall continue in full force and effect for a period of
ten (10) years commencing from the date of this Agreement.
     21. Representations and Warranties.
          Each party hereto represents and warrants to the other parties hereto
as follows:
          (a) It has full power and authority to execute, deliver and perform
its obligations under this Agreement.
          (b) This Agreement has been duly and validly authorized, executed and
delivered by it, and constitutes a valid and binding obligation of it,
enforceable against it in accordance with its terms except to the extent that
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally.

-34-



--------------------------------------------------------------------------------



 



          (c) The execution, delivery and performance of this Agreement by it
does not (x) violate, conflict with, or constitute a breach of or default under
its organizational documents, if any, or any material agreement to which it is a
party or by which it is bound or (y) violate any law, regulation, order, writ,
judgment, injunction or decree applicable to it.
          (d) No consent or approval of, or filing with, any governmental or
regulatory body is required to be obtained or made by it in connection with the
transactions contemplated hereby.
          (e) Other than this Agreement and any agreement between MCG and
certain BridgeCom executives, it is not a party to any contract or agreement,
written or oral, (i) with respect to the Securities of the Company (including,
without limitation, any proxy, voting agreement, voting trust, stockholder’s
agreement, registration rights agreement, etc.) or (ii) otherwise with or
relating to the Company. Other than any agreement between MCG and certain
BridgeCom executives, it has not granted and is not a party to any proxy, voting
trust or any agreement which is inconsistent with or otherwise conflicts with
any provisions of this Agreement and will not grant any proxy or become party to
any voting trust or other agreement which is inconsistent with or otherwise
conflicts with any provisions of this Agreement.
     22. Certain Definitions.
          The following capitalized terms shall have the meanings ascribed to
them below:
          “Affiliate” means any Person that directly or indirectly controls, or
is under control with, or is controlled by such Person. As used in this
definition, “control” (including with its correlative meanings, “controlled by”
and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person (whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise).
          “Agreement” has the meaning set forth in the Preamble.
          “All or Nothing Sale” has the meaning set forth in Section 4(a).
          “Annual Financial Statement” has the meaning set forth in
Section 10(b).
          “Baker Directors” has the meaning set forth in Section 1.1(b).
          “Banks” has the meaning set forth in the Preamble.
          “Beneficial Owner” (and, with correlative meanings, “Beneficially Own”
and “Beneficial Ownership”) of any interest means a Person which, together with
its Affiliates, is or may be deemed a beneficial owner of such interest for
purposes of Rule 13d-3 or 13d-5 under the Exchange Act, or which, together with
its Affiliates, has the right to become such a beneficial owner of such interest
(whether such right is exercisable immediately or only after the passage of
time) pursuant to any agreement, arrangement or understanding, or upon the
exercise, conversion or exchange of any warrant, right or other instrument, or
otherwise.

-35-



--------------------------------------------------------------------------------



 



          “Board” means the Board of Directors of the Company in office at the
applicable time, as elected in accordance with the provisions of this Agreement.
          “BridgeCom” has the meaning set forth in the Recitals.
          “BridgeCom Employee” has the meaning set forth in Section 4(c).
          “BridgeCom Merger Agreement” has the meaning set forth in the
Recitals.
          “Bring-Along Notice” has the meaning set forth in Section 6.1(b).
          “Bring-Along Stockholder” has the meaning set forth in Section 6.1(a).
          “Certificate of Incorporation” means the Company’s Tenth Amended and
Restated Certificate of Incorporation, as filed with the Secretary of State of
the State of Delaware immediately at the Effective Time, as the same may be
amended from time to time.
          “Changing Event” has the meaning set forth in Section 9.5(e).
          “Class A Common Stock” has the meaning set forth in the Recitals.
          “Class B Common Stock” means the class B, non-voting common stock,
$0.01 par value per share, of the Company.
          “Common Stock” means the Class A Common Stock and Class B Common
Stock.
          “Company” has the meaning set forth in the Preamble.
          “Company Acceptance Period” has the meaning set forth in Section 4(c).
          “Company Offering Quantity” has the meaning set forth in
Section 9.2(c).
          “Company Refused Securities” has the meaning set forth in
Section 4(d).
          “Company Sale” means any sale, lease or other disposition of all or
substantially all of the assets of the Company or any merger, reorganization,
consolidation or recapitalization transaction or series of transactions, or any
transaction or series of related transactions in which the holders of capital
stock of the Company immediately prior to such transaction or series of
transactions do not continue to own more than fifty percent (50%) of the voting
power of the surviving entity.
          “Competitor” means any party, Person, or enterprise (including any
holding company, parent company, subsidiary or division of such party, Person or
enterprise, any other related commercial enterprise, or any party with whom such
party, Person or enterprise has entered into an agreement, arrangement or
understanding to act in concert) which conducts activities in the
Telecommunications Business; provided, however, that:

-36-



--------------------------------------------------------------------------------



 



  a.   no Person shall be deemed a Competitor solely as a result of the
acquisition or ownership of any securities of a Telecommunications Business, if
such securities, together with all other securities owned by such Person’s
Affiliates, do not represent more than ten percent (10%) of the outstanding
capital stock of such Telecommunications Business; provided that such Person
does not have any significant management involvement in, or a right to appoint a
representative to the board of directors or other equivalent governing body of,
such Telecommunications Business;     b.   no Person shall be deemed a
Competitor solely as a result of providing debt financing to a
Telecommunications Business, provided that such Person does not have any
significant management involvement in, or a right to appoint a representative to
the board of directors or other equivalent governing body of, such
Telecommunications Business;     c.   the Preferred Stockholders (that are not
natural persons) existing immediately after the Effective Time and the
Affiliates of such stockholders shall not be deemed a Competitor for the
purposes of this Agreement, irrespective of any acquisition of a
Telecommunications Business or any interest therein by such Preferred
Stockholder from and after the date hereof, including under circumstances where
such Preferred Stockholder has significant management involvement in, or has a
right to appoint a representative to the board of directors or other equivalent
governing body of such Telecommunications Business;     d.   NTFC and Wachovia
and the Affiliates of such entities, as long as such Affiliates are not engaged
in the Telecommunications Business, shall not be deemed a Competitor for the
purposes of this Agreement;     e.   any Person that the disinterested directors
of the Board determine is not a Competitor shall not be deemed a Competitor for
purposes of this Agreement; and     f.   CVC and each Affiliate of CVC shall be
deemed to be a Competitor.

          “ComVentures” has the meaning set forth in Section 10.2.
          “Correction Event” has the meaning set forth in Section 9.5(e).
          “CVC” means Columbia Ventures Corporation.
          “Demand Group” has the meaning set forth in Section 9.1(a).
          “Demand Registrations” has the meaning set forth in Section 9.1(a).
          “Designated Independent Director” shall have the meaning set forth in
Section 1.1(e).
          “Effective Time” means the time of the Closing of the Indenture.

-37-



--------------------------------------------------------------------------------



 



          “Employees” means any current, former, or retired employee, office
consultant, advisor, independent contractor, agent, officer or director of the
Company.
          “Eureka Director” has the meaning set forth in Section 1.1(e).
          “Eureka” has the meaning set forth in the Recitals.
          “Eureka Holders” means each of the parties who have executed a Joinder
to the Third Amended and Restated Shareholders Agreement, dated as of May 31,
2007, by and among Broadview and the shareholders named therein.
          “Eureka Merger” has the meaning set forth in the Recitals.
          “Eureka Merger Agreement” has the meaning set forth in the Recitals.
          “Excess Company Offering Quantity” has the meaning set forth in
Section 9.2(c)(iii).
          “Excess Offering Quantity” has the meaning set forth in
Section 9.1(d)(ii).
          “Exclusivity Period” has the meaning set forth in Section 4(b).
          “Existing Broadview Stockholders” has the meaning set forth in the
Preamble.
          “Exit Transfer” has the meaning set forth in Section 6.1(a).
          “Exit Transaction” has the meaning set forth in Section 6.2(a).
          “Exit Transaction Exercise Notice” has the meaning set forth in
Section 6.2(a).
          “Exiting Stockholders” has the meaning set forth in Section 6.1(a).
          “Exiting Transferees” has the meaning set forth in Section 6.1(a).
          “First Offer Denominator” means the difference of (a) the aggregate
number of shares of Fully Diluted Common Stock Beneficially Owned on the first
day of the Exclusivity Period by all Remaining Non-Selling Significant
Stockholders who exercise their option to purchase Preferred Refused Securities
and (b) any Forfeitable Securities Beneficially Owned on the first day of the
Exclusivity Period by the Banks who exercise their option to purchase the
Preferred Refused Securities.
          “Fiscal Quarter” means any of the accounting periods of the Company
ending on March 31, June 30, September 30 and December 31 of each year.
          “Forfeitable Securities” means the shares of Class A Common Stock
Beneficially Owned by the Banks that are subject to buy-back rights of the
Company.
          “Fully Diluted Common Stock” means, at any given time, all shares of
Common Stock issued and outstanding at such time, plus all shares of Common
Stock then issuable upon

-38-



--------------------------------------------------------------------------------



 



exercise of any then outstanding options, warrants and convertible securities of
the Company, whether or not such options, warrants or convertible securities are
actually exercisable or convertible at such time.
          “Fully Diluted Voting Common Stock” means, at any given time, all
shares of Class A Common Stock issued and outstanding at such time, plus all
shares of Class A Common Stock then issuable upon exercise of any then
outstanding options, warrants and convertible securities of the Company (to the
extent convertible at the sole option of the holder), whether or not such
options, warrants or convertible securities are actually exercisable or
convertible at such time, provided, however, that no shares of Class B Common
Stock outstanding or issuable upon exercise of any then outstanding options,
warrants or convertible securities of the Company shall be included in the Fully
Diluted Voting Common Stock.
          “Funded Debt” means as of the date of determination all indebtedness
including capital lease obligations, but excluding all accounts payable of the
Company, that would appear as a liability for long term debt, short term debt,
current maturities of debt and other similar interest bearing obligations on the
balance sheet of the Company in accordance with GAAP.
          “Group” has the meaning assigned such term for purposes of Rule 13d-5
under the Exchange Act.
          “HSR” has the meaning set forth in Section 4(g).
          “Independent Director” means, with respect to Section 1.1(e), a
director that would qualify as an “Independent Director” (as defined in the
NASDAQ Stock Market Marketplace Rules) for MCG, NEA, Baker or the Eureka
Holders.
          “Indenture” means the indenture, dated as of August 23, 2006, executed
pursuant to the Note Offering.
          “Initial Broadview Parties” has the meaning set forth under the
heading on the signature page of this Agreement.
          “Issuance Stock” has the meaning set forth in Section 7(b).
          “Joint Directors” has the meaning set forth in Section 1.1(e).
          “Lightspeed” has the meaning set forth in Section 10.2.
          “Loss” means any liability, demand, investigation, claim, action,
cause of action, lawsuit, compromise, settlement, assessment or judgment, cost,
damage, deficiency, tax, penalty, fine or expense, whether or not arising out of
third party claims.
          “Management Incentive Plan” has the meaning set forth in the Recitals.
          “Management Incentive Stockholders” has the meaning set forth in the
Preamble.
          “MCG” has the meaning set forth in the Preamble.

-39-



--------------------------------------------------------------------------------



 



          “MCG Directors” has the meaning set forth in Section 1.1(a).
          “Management Stockholder” means any individual who is part of the
Company’s management and who is designated by the Board or the Compensation
Committee thereof as a “Management Stockholder” for purpose of this definition.
          “Merger” has the meaning set forth in the Recitals.
          “NEA Director” has the meaning set forth in Section 1.1(c).
          “Non-Forfeitable Securities” means the shares of Class A Common Stock
Beneficially Owned by the Banks that are not subject to the buy-back right of
the Company.
          “Non-Selling Preferred Significant Stockholder” has the meaning set
forth in Section 4(d).
          “Non-Selling Significant Stockholder” has the meaning set forth in
Section 4.
          “Note Offering” means the offering by the Company of $210,000,000
principal amount of notes consummated on August 23, 2006.
          “Notice of Intent” has the meaning set forth in Section 4(a).
          “NTFC” means NTFC Capital Corporation.
          “Objecting Parties” has the meaning set forth in Section 13.
          “Offer Securities” has the meaning set forth in Section 4(e).
          “Offered Securities” has the meaning set forth in Section 4(a).
          “Offering Quantity” has the meaning set forth in Section 9.1(d).
          “Original Agreement” has the meaning set forth in the Recitals.
          “Oversubscribed Preferred Stockholder” has the meaning set forth in
Section 4(d).
          “Oversubscribed Stockholder” has the meaning set forth in
Section 4(e).
          “Permitted Transferee” means in the case of each of the parties to
this Agreement, and upon the condition of compliance with Section 3 of this
Agreement, (i) a Person to whom Securities are Transferred from such
transferring party by will or the laws of descent and distribution or by gift
without consideration of any kind; provided that such Transferee is the
Stockholder’s Relative, (ii) a trust that is for the exclusive benefit of, or a
partnership the partners of which are exclusively, such transferring party or
his or her Permitted Transferees under (i) above, (iii) an Affiliate of the
Transferor, (iv) a Person to whom Securities are Transferred pursuant to a
public offering registered under the Securities Act or (v) the Company.

-40-



--------------------------------------------------------------------------------



 



          “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
governmental body or other entity.
          “Piggyback Registration” has the meaning set forth in Section 9.2(a).
          “Preemptive Rights Stockholders” has the meaning set forth in
Section 7.
          “Preferred Acceptance Period” has the meaning set forth in
Section 4(d).
          “Preferred Offer Securities” has the meaning set forth in
Section 4(d).
          “Preferred Refused Securities” has the meaning set forth in
Section 4(e).
          “Preferred Remaining Securities” has the meaning set forth in
Section 4(d).
          “Preferred Stock” means the Series A Preferred Stock, the Series A-1
Preferred Stock, the Series B Preferred Stock, the Series B-1 Preferred Stock
and the Series C Preferred Stock.
          “Preferred Stockholder” means a Stockholder who Beneficially Owns
Preferred Stock.
          “Proportionate Percentage” with respect to Section 4 means, (A) as to
each Non-Selling Preferred Significant Stockholder, the quotient obtained
(expressed as a percentage) by dividing (i) the number of shares of Fully
Diluted Common Stock Beneficially Owned by such Non-Selling Preferred
Significant Stockholder on the first day of the Exclusivity Period by (ii) the
aggregate number of shares of Fully Diluted Common Stock Beneficially Owned on
the first day of the Exclusivity Period by all Non-Selling Preferred Significant
Stockholders who exercise their option to purchase Company Refused Securities,
(B) as to each Remaining Non-Selling Significant Stockholder except for the
Banks, the quotient obtained (expressed as a percentage) by dividing (i) the
number of shares of Fully Diluted Common Stock Beneficially Owned by such
Remaining Non-Selling Significant Stockholder on the first day of the
Exclusivity Period by (ii) the First Offer Denominator, and (C) as to each Bank,
the quotient obtained (expressed as a percentage) by dividing (i) the number of
shares of Non-Forfeitable Securities Beneficially Owned by such Bank on the
first day of the Exclusivity Period by (ii) the First Offer Denominator.
“Proportionate Percentage” with respect to Section 5 means, (A) as to each
Non-Selling Significant Stockholder except for the Banks, the quotient obtained
(expressed as a percentage) by dividing (i) the number of shares of Fully
Diluted Common Stock Beneficially Owned by such Non-Selling Significant
Stockholder on the first day of the Section 5 Acceptance Period by (ii) the Tag
Along Denominator, and (B) as to each Bank, the quotient obtained (expressed as
a percentage) by dividing (i) the number of shares of Non-Forfeitable Securities
Beneficially Owned by such Bank on the first day of the Section 5 Acceptance
Period by (ii) the Tag Along Denominator.
          “Qualifying IPO” shall mean any issuance and sale of shares of Common
Stock which occurs in an underwritten public offering registered under the
Securities Act of 1933, as amended, and provides net proceeds to the Company of
not less than $50,000,000.

-41-



--------------------------------------------------------------------------------



 



          “Registrable Securities” means (i) any shares of Common Stock issued
or issuable upon conversion of the Series A Preferred Stock, the Series A-1
Preferred Stock, the Series B Preferred Stock, the Series B-1 Preferred Stock or
the Series C Preferred Stock or the exercise of the Warrants held by the Warrant
Holders, (ii) any other shares of Common Stock held by the Stockholders, and
(iii) any shares of Common Stock issued or issuable directly or indirectly with
respect to the securities referred to in clauses (i) and (ii) by way of stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization. As to any
particular shares constituting Registrable Securities, such shares will cease to
be Registrable Securities when they have been (x) effectively registered under
the Securities Act and disposed of in accordance with a registration statement
covering them or (y) sold to the public pursuant to Rule 144 (or by similar
provision under the Securities Act).
          “Registration Expenses” has the meaning set forth in Section 9.6(a).
          “Relative” means with respect to each Stockholder, such Stockholder’s
spouse, former spouse, child, stepchild, parent, parent of spouse, sibling or
grandchild.
          “Remaining Non-Selling Significant Stockholder” has the meaning set
forth in Section 4(e).
          “Remaining Securities” has the meaning set forth in Section 4(e).
          “Representatives” of a Person means its officers, Employees, agents,
legal advisors and accountants.
          “Requesting Investors” has the meaning set forth in Section 6.2(a).
          “Restricted Stock Settlement Agreement” means the Restricted Stock
Settlement Agreement, dated April 2007, by and among the Company, MCG Capital
Corporation, a Delaware corporation, BridgeCom Holdings, Inc., a Delaware
corporation, and the individual grantee named therein.
          “Revolving Credit Facility” means the $25,000,000 revolving credit
facility entered into by the Company on August 23, 2006.
          “SEC” has the meaning set forth in Section 6.1(c).
          “Sale Notice” has the meaning set forth in Section 5(a).
          “Sale Period” has the meaning set forth in Section 4(f).
          “Section 5 Acceptance Period” has the meaning set forth in
Section 5(c).
          “Section 7 Acceptance Period” has the meaning set forth in
Section 7(b).
          “Securities” means any class or series of preferred stock of the
Company, the Common Stock of the Company, or any warrant, option or other right
to purchase any of the foregoing, including, without limitation, any convertible
debt or similar instrument.

-42-



--------------------------------------------------------------------------------



 



          “Selling Group” has the meaning set forth in Section 5.
          “Selling Stockholder” has the meaning set forth in Section 4.
          “Series A/A-1 Holders” has the meaning set forth in Section 2(a).
           “Series B/B-1 Holders” has the meaning set forth in Section 2(a).
          “Series A Preferred Stock” has the meaning set forth in the Recitals.
          “Series A-1 Preferred Stock” has the meaning set forth in the
Recitals.
          “Series B Preferred Stock” has the meaning set forth in the Recitals.
          “Series B-1 Preferred Stock” has the meaning set forth in the
Recitals.
          “Series C Preferred Stock” has the meaning set forth in the Recitals.
          “Shelf Registration Statement” has the meaning set forth in
Section 9.3.
          “Significant Stockholder” means a Stockholder Beneficially Owning 2.3%
or more of the Fully Diluted Voting Common Stock immediately after the Effective
Time.
          “Stockholder” has the meaning set forth in the Preamble.
          “Subsidiary” means with respect to any Person, (i) any corporation,
partnership or other entity of which shares of capital stock or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other similar managing body of such corporation, partnership or
other entity are at the time owned or controlled, directly or indirectly, by
such Person, or (ii) the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries by such Person.
          “Tag Along Denominator” means the aggregate number of shares of Fully
Diluted Common Stock Beneficially Owned on the first day of the Section 5
Acceptance Period by the Selling Group and all Non-Selling Significant
Stockholders who wish to participate in the Tag Along Sale.
          “Tag Along Sale” has the meaning set forth in Section 5.
          “Telecommunications Business” means the business of primarily
(i) transmitting, or providing services relating to the transmission of voice,
fax, video or data through owned or leased transmission facilities or the
provision of Internet related or other enhanced services (“Telecommunications
Services”), (ii) creating, developing or marketing communications related
network equipment, software and other devices for use in providing
Telecommunications Services, (iii) owning, developing or operating assets
related to Telecommunications Services, (iv) owning, developing or operating
back-office or support systems related to Telecommunications Services or
(v) evaluating, participating or pursuing any other activity or opportunity that
is primarily related to those identified in clause (i), (ii), (iii) or
(iv) above.

-43-



--------------------------------------------------------------------------------



 



          “Third Independent Director” shall have the meaning set forth in
Section 1.1(e).
          “Transfer” means to transfer, sell, assign, pledge, hypothecate, give,
create a security interest in or lien on, place in trust (voting or otherwise),
transfer by operation of law or in any other way encumber or dispose of,
directly or indirectly and whether or not voluntarily, any Securities (or any
beneficial interest therein).
          “Transferee” has the meaning set forth in Section 3.1.
          “Unaccredited Stockholders” has the meaning set forth in
Section 6.1(c).
          “Wachovia” means Wachovia Bank, National Association.
          “Warrant Holders” means the holders of warrants.
          “Warrants” means any and all warrants to purchase Common Stock
outstanding immediately after the effective time of the Merger.
     23. Severability.
          Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement. Upon a
determination that any provision is prohibited by or invalid under applicable
law, the parties hereto shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties hereto as closely as possible
in an acceptable manner.
     24. Counterparts.
          This Agreement maybe executed in one or more counterparts each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     25. Notices.
          All notices, demands and other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt), (b) three (3) days after sent by e-mail (with such
communication to be in PDF format), with electronic confirmation of sending,
provided, however, that a copy is sent on the same day by registered mail,
return receipt requested, in each case to the appropriate mailing and e-mail
addresses set forth below (or to such other mailing and e-mail addresses as a
party may designate by notice to the other parties in accordance with this
provision), or (c) when actually delivered if sent by any other method that
results in delivery (with written confirmation of receipt),
if to the Company to:

-44-



--------------------------------------------------------------------------------



 



Broadview Networks Holdings, Inc.
800 Westchester Ave
5th Floor, Suite N501
Rye Brook, NY 10573
Attention: Chief Executive Officer
Phone: (914) 922-7000
Facsimile: (914) 922-7001
if to MCG to:
MCG Capital Corporation
1100 Wilson Boulevard
Suite 3000
Arlington, Virginia 22209
Email: srubenstein@mcgcapital.com
Facsimile: (703) 247-7505
Attention: Samuel G. Rubenstein
if to a Stockholder,
at the address or facsimile number shown on the record books of the Company or
at such other address for a party as shall be specified by like notice.
     26. Governing Law.
          This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.
     27. Consent to Jurisdiction.
          EACH OF THE PARTIES HERETO (A) CONSENTS TO SUBMIT ITSELF TO THE
PERSONAL JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR, IF
THE COURT OF CHANCERY LACKS SUBJECT MATTER JURISDICTION, ANY OTHER DELAWARE
STATE COURT OR ANY FEDERAL COURT LOCATED IN THE STATE OF DELAWARE IN THE EVENT
ANY DISPUTE ARISES OUT OF THIS AGREEMENT OR ANY TRANSACTION OR OTHER AGREEMENT
CONTEMPLATED HEREBY, (B) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH
PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT,
(C) AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY
TRANSACTION OR OTHER AGREEMENT CONTEMPLATED HEREBY IN ANY COURT OTHER THAN THE
COURT OF CHANCERY OF THE STATE OF DELAWARE, OR IF THE COURT OF CHANCERY LACKS
SUBJECT MATTER JURISDICTION, ANY OTHER DELAWARE STATE COURT OR ANY FEDERAL COURT
SITTING IN THE STATE OF DELAWARE AND (D) WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY ACTION

-45-



--------------------------------------------------------------------------------



 



RELATED TO ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION OR OTHER AGREEMENT
CONTEMPLATED HEREBY
     28. Assignees and Transferees; No Third-Party Beneficiaries.
          Except as otherwise provided herein, this Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns. Nothing herein expressed or implied shall give or be construed to give
any Person, other than the parties and such successors and assigns, any legal or
equitable rights hereunder. No Stockholder may assign any of its rights or
obligations hereunder other than pursuant to a Transfer that has been made in
compliance with the requirements of this Agreement. Notwithstanding anything in
this agreement to the contrary, but subject to Sections 1.5, 7(c), 9.12 and 10.4
of this Agreement, this restriction on Transfer shall not apply to MCG Capital
Corporation if MCG Capital Corporation merges with, or sells all or
substantially all of its assets or sells all or substantially all of its issued
and outstanding capital stock or other equity interests to, another Person. The
Company may not assign any of its rights or obligations hereunder to any other
Person.
     29. Survival of Representations and Warranties.
          All representations and warranties contained in this Agreement or made
in writing by any party in connection herewith shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby regardless of any investigation made by, or on behalf of, any
Stockholder.
     30. Captions.
          The captions, headings and arrangements used in this Agreement are for
convenience only and do not in any way limit or amplify the terms and provisions
hereof. The use of the word “including” herein means “including without
limitation.”
     31. No Strict Construction.
          The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction shall be applied against any Person.
     32. Entire Agreement; Amendments.
          This Agreement (including the schedules and exhibits hereto)
represents the entire understanding and agreement among the parties hereto with
respect to the subject matter hereof and can be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by the Company and
Stockholders that Beneficially Own shares representing at least sixty-seven
percent (67%) of the voting power of the Company’s capital stock; provided,
however, that:
          (i) this Agreement shall not be amended, either directly or
indirectly, in any manner that would adversely affect the Preferred Stockholders
without the affirmative vote of the Preferred Stockholders that Beneficially Own
a majority of the Preferred Stock then

-46-



--------------------------------------------------------------------------------



 



outstanding;
          (ii) this Agreement shall not be amended, either directly or
indirectly, in any manner that would adversely affect Stockholders that
Beneficially Own Series A Preferred Stock and/or Series A-1 Preferred Stock
without the affirmative vote of the Stockholders that Beneficially Own a
majority of the Series A Preferred Stock and Series A-1 Preferred Stock then
outstanding;
          (iii) this Agreement shall not be amended, either directly or
indirectly, in any manner that would adversely affect Stockholders that
Beneficially Own Series B Preferred Stock and/or Series B-1 Preferred Stock
without the affirmative vote of the Stockholders that Beneficially Own at least
a majority of the Series B Preferred Stock and Series B-1 Preferred Stock then
outstanding;
          (iv) this Agreement shall not be amended, either directly or
indirectly, in any manner that would adversely affect Stockholders that
Beneficially Own Series C Preferred Stock disproportionately in comparison to
the effect upon the Stockholders that Beneficially Own Series A Preferred Stock,
Series A-1 Preferred Stock, Series B Preferred Stock or Series B-1 Preferred
Stock without the affirmative vote of the Stockholders that Beneficially Own at
least a majority of the Series C Preferred Stock then outstanding;
          (v) this Agreement shall not be amended, either directly or
indirectly, in any manner that would adversely affect Stockholders that
Beneficially Own Class A Common Stock without the affirmative vote of the
Stockholders that Beneficially Own at least a majority of the Class A Common
Stock then outstanding; and
          (vi) Section 1.1(h) herein shall not be amended, modified or deleted
without the affirmative vote of the Stockholders that Beneficially Own a
majority of the Series A Preferred Stock and Series A-1 Preferred Stock then
outstanding.
     33. Waiver.
          Any waiver shall constitute a waiver only with respect to the specific
matter described in such writing and shall in no way impair the rights of the
party granting such waiver in any other respect or at any other time. Neither
the waiver by any of the parties hereto of a breach or a default under any of
the provisions of this Agreement, nor the failure by any of the parties, on one
or more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or, in the event a waiver has not
been executed pursuant to the terms of this Section 33, as a waiver of any of
such provisions, rights or privileges hereunder.
     34. Effectiveness.
          This Agreement shall become effective at the Effective Time.

-47-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                      BROADVIEW NETWORK HOLDINGS, INC.    
 
               
 
  By:   /s/ Corey Rinker                  
 
      Name:   Corey Rinker    
 
      Title:   Chief Financial Officer    
 
                    MCG CAPITAL CORPORATION    
 
               
 
  By:   /s/ Samuel G. Rubenstein                  
 
      Name:   Samuel G. Rubenstein    
 
      Title:   Executive Vice President    
 
                    INITIAL BROADVIEW PARTIES    
 
                    BAKER COMMUNICATIONS FUND, LP.,    
 
                    By   Baker Capital Partners, LLC,
its General Partner    
 
               
 
  By:   /s/ John C. Baker                  
 
      Name:   John C. Baker    
 
      Title:        
 
                    BAKER COMMUNICATIONS FUND II (QP), L.P.    
 
                    By:   Baker Capital Partners II, LLC, its General Partner  
 
 
               
 
  By:   /s/ John C. Baker                  
 
      Name:   John C. Baker    
 
      Title:        

[Signature Page for Amended and Restated Shareholders Agreement]

 



--------------------------------------------------------------------------------



 



                      THE STATE TREASURER OF THE STATE OF MICHIGAN, as Custodian
of the Michigan Public School Employees’ Retirement System, State Employees’
Retirement System and Michigan State Police Retirement System    
 
               
 
  By:                          
 
      Name:   Thomas L. Hufnagel    
 
      Title:   Administrator    
 
          Alternative Investments Division    
 
                              Joel D. Gross    
 
                    COMMUNICATIONS VENTURES II, L.P.    
 
                    By:   ComVen II, LLC, its General Partner    
 
               
 
  By:   /s/ Roland A. Van der Meer                  
 
      Name:   Roland A. Van der Meer    
 
      Title:   Member    
 
                    COMMUNICATIONS VENTURES II, AFFILIATES
FUND, L.P.    
 
                    By:   ComVen II, LLC, its General Partner    
 
               
 
  By:   /s/ Roland A. Van der Meer                  
 
      Name:   Roland A. Van der Meer    
 
      Title:   Member    
 
                    COMVENTURES IV, L.P.    
 
                    By:   ComVen IV, LLC, its General Partner    
 
               
 
  By:   /s/ Roland A. Van der Meer                  
 
      Name:   Roland A. Van der Meer    
 
      Title:   Member    
 
               

 



--------------------------------------------------------------------------------



 



                      Stockwell Fund, L.P.    
 
                    By:   Stockwell Managers, LLC, its general partner    
 
               
 
  By:                          
 
      Name:   Thomas L. Hufnagel    
 
      Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                      COMVENTURES IV CEO FUND, L.P.    
 
                    By:   ComVen IV, LLC, its General Partner    
 
               
 
  By:   /s/ Roland A. Van der Meer                  
 
      Name:   Roland A. Van der Meer    
 
      Title:   Member    
 
                    COMVENTURES IV ENTREPRENEURS’ FUND, L.P.    
 
                    By:   ComVen IV, LLC, its General Partner    
 
               
 
  By:   /s/ Roland A. Van der Meer                  
 
      Name:   Roland A. Van der Meer    
 
      Title:   Member    
 
                    NEW ENTERPRISE ASSOCIATES VII, L.P.    
 
                    By:   NEA Partners VII, LP., General Partner    
 
               
 
  By:   /s/ Peter Barris                  
 
      Name:   Peter Barris    
 
      Title:        
 
                    NEA PRESIDENTS FUND    
 
               
 
  By:   /s/ Peter Barris                  
 
      Name:   Peter Barris    
 
      Title:        
 
                    NEA VENTURES 1998, L.P.    
 
               
 
  By:   /s/ Cindy Crnkovich                  
 
      Name:   Cindy Crnkovich    
 
      Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                      NEW ENTERPRISE ASSOCIATES 9, L.P.    
 
                    By:   NEA Partners, its General Partner    
 
               
 
  By:   /s/ Peter Barris                  
 
      Name:   Peter Barris    
 
      Title:        
 
                    NEW ENTERPRISE ASSOCIATES 10, L.P.    
 
                    By:   NEA Partners, its General Partner    
 
               
 
  By:   /s/ Peter Barris                  
 
      Name:   Peter Barris    
 
      Title:        
 
                    TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA    
 
               
 
  By:                          
 
      Name:   Shelley M. Zoler    
 
      Title:   Director    
 
                    THE GROWTH FUND OF AMERICA, INC.    
 
                    By:   CAPITAL RESEARCH AND MANAGEMENT
COMPANY, its Investment Adviser    
 
               
 
  By:                          
 
      Name:   Michael J. Downer    
 
      Title:   Vice President and Secretary    

 



--------------------------------------------------------------------------------



 



                      WPG ENTERPRISE FUND III, L.L.C.    
 
                    By:   WPG VC FUND ADVISER, L.L.C.,
Fund Investment Advisory Member    
 
               
 
  By:   /s/ Illegible                  
 
      Name:        
 
      Title:        
 
                    WEISS, PECK & GREER VENTURE
ASSOCIATES IV, L.L.C.    
 
                    By:   WPG VC FUND ADVISER, L.L.C.,
Fund Investment Advisory Member    
 
               
 
  By:   /s/ Illegible                  
 
      Name:        
 
      Title:        
 
                    WPG INFORMATION SCIENCES ENTREPRENEUR
FUND, L.P.    
 
                    By:   WPG VC FUND ADVISER, L.L.C.
General Partner    
 
               
 
  By:   /s/ Illegible                 
 
      Name:        
 
      Title:        
 
                    WEISS, PECK & GREER VENTURE ASSOCIATES
IV CAYMAN, L.P.    
 
                    By:   WPG VC FUND ADVISER, L.L.C.,
Fund Investment Advisory Member    
 
               
 
  By:   /s/ Illegible                  
 
      Name:        
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



                      INNOVATIVE TECHNOLOGY PARTNERS II, L.P.    
 
                    By:   Innovative Technology Partners, G.P., L.L.C.,
its General Partner    
 
               
 
  By:                          
 
      Name:   Dwight Badger    
 
      Title:   Manager    
 
                    INNOVATIVE TECHNOLOGY PARTNERS I, L.P.    
 
                    By:   Innovative Technology Partners, G.P., L.L.C.,
its General Partner    
 
               
 
  By:                          
 
      Name:   Dwight Badger    
 
      Title:   Manager    
 
                    CIT LENDING SERVICES CORPORATION    
 
               
 
  By:                          
 
      Name:   Doug Maher    
 
      Title:   Director    
 
                              Vern M. Kennedy    
 
                              Terrence J. Anderson    
 
                              Philip B. Smith    
 
                              Tracy W. Korman    

 



--------------------------------------------------------------------------------



 



                      The following Initial Broadview Parties shall not be
deemed a party hereto for purposes of Section 7 hereof:    
 
                              Eugene Kelly    
 
                    COMPASS VENTURE PARTNERS, L.P.    
 
                    By:   Compass Venture Management, L.L.C.,
its General Partner    
 
               
 
  By:                          
 
      Name:   David G. Arscott    
 
      Title:   Managing Director    

                                Name:   Peter Lawson-Johnson    
 
                              Name:   Robert Gardiner    
 
                              Name:   Dennis Lynch    
 
                              Name:   Eldon Mayer    
 
                              Name:   Jim Lineberger    

 



--------------------------------------------------------------------------------



 



                      Compass Management Partners, LP    
 
               
 
  By:                          
 
      Name:   David G. Arscott    
 
      Title:   General Partner    

 



--------------------------------------------------------------------------------



 



                      Ram Trust Company, Trustee, The Eldon C. Mayer Jr.
Rollover IRA    
 
               
 
  By:                          
 
      Name:   Kate C. Wilkinson    
 
      Title:   Portfolio Manager    

 



--------------------------------------------------------------------------------



 



                      BRIDGECOM MANAGEMENT    
 
            /s/ Brian Crotty                   Brian Crotty    
 
                    /s/ Corey Rinker                   Corey Rinker    
 
                    /s/ G. Andrew McDowell                   G. Andrew McDowell
   
 
                    /s/ Charles Hunter                   Charles Hunter    

 